Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 1 of 74 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK
 JACOB THUNDATHIL, derivatively on
 behalf of KINGOLD JEWELRY, INC.,
                                                 Case No. 1:20-cv-04182
                Plaintiff,

        v.
                                                 DEMAND FOR JURY TRIAL
 ZHIHONG JIA, BIN LIU, JUN WANG,
 GUANG CHEN, ALICE IO WAI WU, and
 ZHIYONG XIA,

                Defendants,

                and

 KINGOLD JEWELRY, INC.,

                Nominal Defendant.



                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                       INTRODUCTION

       Plaintiff Jacob Thundathil (“Plaintiff”), by and through his undersigned counsel,

derivatively on behalf of Nominal Defendant Kingold Jewelry, Inc. (“Kingold” or “the

Company”), files this Verified Shareholder Derivative Complaint against Defendants Zhihong Jia,

Bin Liu, Jun Wang, Guang Chen, Alice Io Wai Wu, and Zhiyong Xia (collectively, the “Individual

Defendants”) for breaches of their fiduciary duties as directors and/or officers of Kingold, unjust

enrichment, waste of corporate assets, abuse of control, gross mismanagement, and for violations

of Section 14(a) of the Securities Exchange Act of 1934 (the “Exchange Act”). As for his

complaint against the Individual Defendants, Plaintiff alleges the following based upon personal

knowledge as to himself and his own acts, and information and belief as to all other matters, based

upon, inter alia, the investigation conducted by and through his attorneys, which included, among
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 2 of 74 PageID #: 2




other things, a review of the Defendants’ public documents, conference calls and announcements

made by Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire

and press releases published by and regarding Kingold, news reports, securities analysts’ reports

and advisories about the Company, and information readily obtainable on the Internet. Plaintiff

believes that substantial evidentiary support will exist for the allegations set forth herein after a

reasonable opportunity for discovery.

                                          NATURE OF THE ACTION

         1.        This is a shareholder derivative action that seeks to remedy wrongdoing committed

by Kingold’s directors and officers beginning on March 15, 2018 and continuing through the

present (the “Relevant Period”).

         2.        Kingold is incorporated in Delaware, and has operational headquarters in Wuhan,

Hubei Province, in the People’s Republic of China (the “PRC”). Kingold purports to be a designer

and manufacturer of high-quality gold jewelry and other gold items, which are primarily sold

within the PRC. In addition to selling its own branded products, the Company designs and

produces certain items for other brands.

         3.        Kingold’s stock was listed on the Nasdaq Capital Market (“NASDAQ”) from

August 2010 through August 2020 under the ticker symbol “KGJI.” 1 Prior to August 18, 2010, the

Company’s stock was listed on the OTC Bulletin Board under the same symbol.




1
  The Company effectuated a one-for-six reverse stock split in October 2019. The prices per share cited throughout
this Complaint account for the stock split by listing the price as if the stock split had already occurred prior to the date
it was effected, in conformity with both the Company and the NASDAQ’s historic price quotes. This accounting is to
accurately reflect the diminution in value of equity stakes purchased before the reverse stock split.


                                                             2
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 3 of 74 PageID #: 3




       4.       Kingold was a member of the Shanghai Gold Exchange from 2003 through June

2020, and obtained all its purchased gold through the Shanghai Gold Exchange, the only legal

provider of gold in China.

       5.       Historically, the Company’s business was centered on the production of gold

jewelry from raw materials. According to the Company’s SEC filings, beginning in 2016, the

Individual Defendants began expanding the Company’s business operations by investing in gold

as a commodity.

       6.       To accomplish this, the Individual Defendants obtained a series of loans from a

variety of Chinese lenders, including, inter alia, Anxin Trust (“Anxin”), Chang’An Trust

(“Chang’An”),     Dongguan      Trust    (“Dongguan”),      Evergrowing      Bank    Yantai    branch

(“Evergrowing,” also known as Hengfeng Bank, the transliteration of the Chinese name), China

Minsheng Trust (“Minsheng”), and Sichuan Trust (collectively, the “Creditors” or the “Lenders”).

In general, the Individual Defendants used the money to purchase gold from the Shanghai Gold

Exchange, and this gold was then transported to the Creditors’ facilities to be stored as security for

the loans.

       7.       Unbeknownst to the Creditors and the investing public, however, the gold that the

Individual Defendants had used to secure the Company’s loans was not gold at all, but rather

copper bars coated in a thin layer of gold (generally, the “Counterfeit Collateral Scheme”). Because

these loans were secured fraudulently, the Individual Defendants’ statements throughout the

Relevant Period with regard to the Company’s asset holdings and loans were materially false and

misleading at all relevant times.

       8.       The Counterfeit Collateral Scheme went undetected until 2019, when the Company

defaulted on several of its secured loans, and the Creditors seized the gold collateral to liquidate it



                                                  3
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 4 of 74 PageID #: 4




and recoup the value of the loans. At this time, the Creditors discovered that the collateral was

merely gilded copper bars, not the AU9999 gold that they thought they were holding.

        9.       These revelations became public in a news article published on June 29, 2020 by

Chinese investigative journalism outlet Caixin Global, titled, “The Mystery of $2 Billion of Loans

Backed by Fake Gold” (the “Caixin Article”). 2

        10.      In the Caixin Article, it was disclosed that:

        More than a dozen Chinese financial institutions, mainly trust companies, loaned 20 billion
        yuan ($2.8 billion) over the past five years to Wuhan Kingold Jewelry Inc. with pure gold
        as collateral and insurance policies to cover any losses.
        What could go wrong?
        Well, plenty, as at least some of 83 tons of gold bars used as loan collateral turned out to
        be nothing but gilded copper. That has left lenders holding the bag for the remaining 16
        billion yuan of loans outstanding against the bogus bars. The loans were covered by 30
        billion yuan of property insurance policies issued by state insurer PICC Property and
        Casualty Co. Ltd. (PICC P&C) and other smaller insurers.
        11.      The Caixin Article also described the multi-year nature of the Counterfeit Collateral

Scheme and its increasing scale, stating:

        Since 2015, Kingold has increased its reliance on gold-backed borrowing and started
        working with PICC P&C to cover the loans. In 2016, Kingold borrowed 11 billion yuan,
        nearly 16 times higher than the previous year’s figure. Its debt-to asset ratio surged to
        87.5% from 43.4%, according to a company financial report. That year, Kingold pledged
        54.7 tons of gold for loans, 7.5 times higher than the previous year.
        12.      The Caixin article also alluded to litigation that had arisen from the Counterfeit

Collateral Scheme: namely, suits against the Company’s insurer, PICC P&C (“PICC,” or the

“Insurer”) brought by Minsheng, Dongguan, and Chang’An.




2
     https://www.caixinglobal.com/2020-06-29/cover-story-the-mystery-of-2-billion-of-loans-backed-by-fake-gold-
101572911.html (last visited July 27, 2020).

                                                      4
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 5 of 74 PageID #: 5




       13.     The Caixin Article was released before the market opened on June 29, 2020. By the

end of that day, the price of the Company’s stock had fallen to close at $0.85 per share, a loss of

$0.27 or over 24% from the previous trading day’s close.

       14.     Subsequently, and as a result of Individual Defendants’ misconduct, the Company

has been subjected to additional lawsuits naming the Company as a defendant brought by Lenders

defrauded by the Counterfeit Collateral Scheme.

       15.     On August 11, 2020, the Company notified NASDAQ authorities of the Company’s

intention to voluntarily delist its common stock from NASDAQ. Such delisting ultimately became

effective on August 31, 2020, and the Company’s stock began trading on the OTC.

       16.     On August 15, 2020, Friedman LLP (“Friedman”), the Company’s independent

auditor, sent Kingold a letter indicating that the firm had terminated its relationship with the

Company, effective immediately. In its resignation letter, Friedman indicated that it had become

aware of material, undisclosed information that should have been included in Kingold’s financial

statements for the fiscal years ended December 31, 2016, 2017, and 2018, and that the firm had

been “unable to conduct a satisfactory investigation of the information” due to the Individual

Defendants’ unwillingness to cooperate with Friedman. Friedman further asserted that its prior

audits of the Company’s financial statements for those fiscal years should therefore no longer be

relied upon.

       17.     The Company has also failed to timely file certain of its periodic and annual reports,

as required by applicable SEC rules, including its annual report on form 10-K for the fiscal year

ended December 31, 2019 (the “2019 10-K”) and its quarterly report on Form 10-Q for the first

quarter of fiscal 2020 (the “1Q20 10-Q”). As of the date of the filing of this complaint, the

Company has yet to file the 2019 10-K or the 1Q20 10-Q.



                                                 5
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 6 of 74 PageID #: 6




       18.     During the Relevant Period, the Individual Defendants breached their fiduciary

duties by engaging in the Counterfeit Collateral Scheme, and by personally making and/or causing

the Company to make a series of materially false and/or misleading statements regarding the

Company’s business, operations, and prospects. Specifically, the Individual Defendants willfully

or recklessly made and/or caused the Company to make false and/or misleading statements and/or

omissions of material fact to the investing public that failed to disclose, inter alia, that (1) the

Individual Defendants improperly engaged in the Counterfeit Collateral Scheme to represent

gilded copper alloy bars as genuine gold and thereby fraudulently obtain loans; (2) due to the

Company’s purported gold being gilded copper bars, the value of the gold assets reported in the

Company’s financial statements was fraudulently inflated; (3) the Company had been engaged in

litigation with various Creditors since at least 2019; (4) due to the foregoing, the Company would

foreseeably be subjected to various regulatory consequences, including delisting from the

Shanghai Gold Exchange and an investigation by the PRC; and (5) the Company failed to maintain

both its internal operational and financial controls. As a result of the foregoing, the Individual

Defendants’ public statements were materially false and misleading at all relevant times.

       19.     The Individual Defendants failed to correct and/or caused the Company to fail to

correct these false and/or misleading statements and/or omissions of material fact, rendering them

personally liable to the Company for breaching their fiduciary duties.

       20.     Additionally, in breach of their fiduciary duties, the Individual Defendants caused

the Company to fail to maintain internal controls and caused the Company to fail to timely file the

1Q20 10-Q and the 2019 10-K with the SEC.

       21.     In light of the Individual Defendants’ misconduct, which has subjected Kingold, its

Chief Executive Officer (“CEO”), and its former Chief Financial Officer (“CFO”) to being named



                                                 6
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 7 of 74 PageID #: 7




as defendants in two federal securities fraud class action lawsuits pending in the United States

District Court for the Eastern District of New York (the “Securities Class Actions”), the need to

undertake internal investigations, the need to implement adequate internal controls over its

financial reporting, losses from the waste of corporate assets, losses due to the unjust enrichment

of the Individual Defendants who were improperly over-compensated by the Company and/or who

benefitted from the wrongdoing alleged herein, the Company will have to expend many millions

of dollars.

        22.    The Company has been substantially damaged as a result of the Individual

Defendants’ knowing or highly reckless breaches of fiduciary duty and other misconduct.

        23.    In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, of the collective engagement in fraud and

misconduct by the Company’s directors, of the substantial likelihood of the directors’ liability in

this derivative action and of the CEO’s liability in the Securities Class Actions, and of their not

being disinterested or independent directors, a majority of the Company’s Board of Directors (the

“Board”) cannot consider a demand to commence litigation against themselves on behalf of the

Company with the requisite level of disinterestedness and independence.

                                JURISDICTION AND VENUE

        24.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. §

78n(a)(1), Rule 14a-9 of the Exchange Act, and 17 C.F.R. § 240.14a-9, and raise a federal question

pertaining to the claims made in the Securities Class Actions based on violations of the Exchange

Act.




                                                7
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 8 of 74 PageID #: 8




        25.      This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. §1367(a).

        26.      This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

        27.      Venue is proper in this District because a substantial portion of the transactions and

wrongs complained of herein occurred in this District, and the Defendants have received

substantial compensation in this District by engaging in numerous activities that had an effect in

this District.

                                              PARTIES

        Plaintiff

        28.      Plaintiff is a current shareholder of Kingold common stock. Plaintiff has

continuously held Kingold common stock since the beginning of the Relevant Period.

        Nominal Defendant Kingold

        29.      Nominal Defendant Kingold is a Delaware corporation with its principal executive

offices at No. 8 Han Huang Road, Jiang’an District, Wuhan, Hubei Province, PRC, 430023.

Kingold stock trades on the OTC under the ticker symbol “KGJI.”

        Defendant Zhihong Jia

        30.      Defendant Zhihong Jia (“Jia”) is the Company’s founder, and has served as the

Company’s CEO and Chairman of the Board since 2009. According to the Company’s Schedule

14A filed with the SEC on November 18, 2019 (the “2019 Proxy Statement”), as of November 14,

2019, Defendant Jia beneficially owned 2,809,324 shares of the Company’s common stock, which

represented approximately 25.5% of the Company’s outstanding stock as of that date, making

Defendant Jia a majority shareholder. Given that the price per share of the Company’s common



                                                   8
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 9 of 74 PageID #: 9




stock at the close of trading on November 14, 2019 was $1.53, Defendant Jia beneficially owned

$4,298,265 worth of Kingold stock.

        31.      Defendant Jia personally guaranteed loans totaling over $1.402 billion 3 which

named the Company as a borrower. The Company’s current report on Form 8-K filed with the

SEC on July 6, 2020 (the “July 6, 2020 8-K”) indicates that at least $1.177 billion 4 of those loans

remained unpaid as of July 6, 2020.

        32.      For the fiscal year ended December 31, 2018, Defendant Jia received $175,000 in

compensation from the Company in the form of salary.

        33.      The Company’s 2019 Proxy Statement stated the following about Defendant Jia:

        Mr. Jia has served as our Chief Executive Officer and Chairman of our Board since the
        consummation of our December 2009 reverse acquisition transaction. Mr. Jia also co-
        founded Wuhan Kingold Jewelry Company Limited (“Wuhan Kingold”), our contractually
        controlled affiliate and has served as its Chief Executive Officer and Chairman since its
        establishment in 2002. Mr. Jia has also served vice president of the Gems and Jewelry
        Trade Association of China since November 2005. Mr. Jia served in the rear supply service
        department of the People’s Liberation Army in Guangzhou and Wuhan, and was
        responsible for managing gold mines owned by the Army. Mr. Jia graduated from Wuhan
        University in 2004 with a graduate EMBA certificate.
        Mr. Jia brings extensive operational and industry experience to our company. Furthermore,
        Mr. Jia’s committed service as our Chairman and Chief Executive Officer, along with his
        knowledge of and deep genuine interest in our company and industry led the Board to
        conclude that he should be nominated to serve another term as a director.

        Defendant Liu

        34.      Defendant Bin Liu (“Liu”) served as the Company’s CFO from April 2010 until he

resigned on June 1, 2020. According to the Company’s 2019 Proxy Statement, as of November

14, 2019, Defendant Liu beneficially owned 138,384 shares of the Company’s common stock.



3
  This figure is taken from the Company’s Current Report on Form 8-K filed on July 6, 2020. It is the sum of the
amounts borrowed reported for the loans detailed therein, which were the loans for which Wuhan Kingold was in
default.
4
  The 8-K reported the loan amount in both RMB and USD equivalent, but reported the amount outstanding only in
RMB. The amount outstanding is approximated at a rate of 1 RMB:0.14 USD, the exchange rate at time of writing.

                                                        9
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 10 of 74 PageID #: 10




 Given that the price per share of the Company’s common stock at the close of trading on November

 14, 2019 was $1.53, Defendant Liu beneficially owned $211,651 worth of Kingold stock.

        35.       For the fiscal year ended December 31, 2018, Defendant Liu received $135,000 in

 compensation from the Company in the form of salary.

        36.       The Company’s 2019 Proxy Statement stated the following about Defendant Liu:

        Mr. Liu has served as our Chief Financial Officer since April 2010. Mr. Liu has
        more than 20 years of experience in the financial markets and in bridging business
        between the U.S. and China. From July 2004 through March 2010, Mr. Liu served
        as a vice president of Citigroup’s Financial Institution Cards business where he had
        full financial responsibility of a $2 billion business. He has also played critical roles
        in the development of Citigroup’s franchise development in the U.S. From 1993
        through 2002, Mr. Liu worked for the China’s Ministry of Commerce (MOFCOM),
        promoting bilateral business and investment between the U.S. and China. Mr. Liu
        graduated from Shanghai Institute of Foreign Trade with a Bachelor’s Degree in
        International Business in 1993 and graduated from the Kellogg School at
        Northwestern University with a Master of Business Administration in 2004.

        Defendant Wang

        37.       Defendant Jun Wang (“Wang”) has served as a Company director and as the

 Company’s General Manager since 2014. According to the Company’s 2019 Proxy Statement, as

 of November 14, 2019, Defendant Wang beneficially owned 63,351 shares of the Company’s

 common stock. Given that the price per share of the Company’s common stock at the close of

 trading on November 14, 2019 was $1.53, Defendant Wang beneficially owned $96,927 worth of

 Kingold stock.

        38.       For the fiscal year ended December 31, 2018, Defendant Wang received $22,355

 in compensation from the Company for his role as General Manager, and was not compensated for

 his role as a Company director.

        39.       The Company’s 2019 Proxy Statement stated the following about Defendant Wang:

        Mr. Wang has served as one of our directors since June 16, 2014 and as our general
        manager since May 1, 2014. Mr. Wang has worked at Wuhan Kingold since 2003

                                                   10
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 11 of 74 PageID #: 11




        as a gold investment analyst, and has successively served as the manager of the
        purchase department, the manager of the investment department, the assistant
        general manager and as the vice general manager of Wuhan Kingold. From 2000
        to 2002, Mr. Wang worked at Hubei Mailyard Group Company and led its network
        information management and website development. From 1997 to 2000, Mr. Wang
        worked at MODISH C’BONS Cosmetics Company and led its network information
        management and logistics management. Mr. Wang graduated with a Bachelor’s
        Degree from the Computer Engineering Department of Central China Normal
        University in 1997 where he majored in software development and application. Mr.
        Wang was elected to the Board due to his 14 years of working experience both
        within the gold jewelry industry and at Wuhan Kingold, his experience and
        involvement with the company, as well as his deep understanding of the gold
        jewelry industry and abundant experience in the management of industrial
        production technology and business management.

        Defendant Chen

        40.     Defendant Guang Chen (“Chen”) has served as a Company director since June

 2014. He serves as the Chair of the Company’s Nominating Committee, and as a member of the

 Audit Committee and the Compensation Committee. According to the July 6, 2020 8-K, Defendant

 Chen is a member of a special committee formed to oversee an internal investigation into claims

 raised in the Caixin Article.

        41.     For the fiscal year ended December 31, 2018, Defendant Chen received $17,884 in

 compensation from the Company in the form of fees earned or paid in cash.

        42.     The Company’s 2019 Proxy Statement stated the following about Defendant Chen:

        Mr. Chen has served as one of our directors since June 16, 2014. Mr. Chen has
        severed as chairman of the Nominating Committee and a member of the Audit
        Committee and the Compensation Committee. Mr. Chen has extensive banking
        experience as well as experience with public companies and in capital markets
        within China. Mr. Chen has worked as a Vice President at the Investment Bank
        Department of HuaTai United Securities Co., Ltd. since June 2015. He worked at
        China Merchants Securities Co., Ltd. Investment Bank since 2007 to 2015. From
        2007 to 2009, Mr. Chen worked in the Supervision Department of the China
        Securities Regulatory Commission. From 2006 to 2007, Mr. Chen worked in the
        Supervision Department of the Tianjin Securities Regulatory Bureau. Mr. Chen
        graduated from the Xi’an University of Architecture and Technology in 2003, from
        which he earned a Bachelor’s Degree in Accounting. Mr. Chen also holds a



                                               11
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 12 of 74 PageID #: 12




        Master’s Degree in Economics from Nankai University, from which he graduated
        in 2006.

        Defendant Wu

        43.     Defendant Alice Io Wai Wu (“Wu”) has served as a Company director since 2016.

 She serves as the Chair of the Company’s Audit Committee, and as a member of the Compensation

 Committee and the Nominating Committee. According to the July 6, 2020 8-K, Defendant Wu is

 a member of the special committee formed to oversee an internal investigation into claims raised

 in the Caixin Article.

        44.     For the fiscal year ended December 31, 2018, Defendant Wu received $48,000 in

 compensation from the Company in the form of fees earned or paid in cash.

        45.     The Company’s 2019 Proxy Statement stated the following about Defendant Wu:

        Ms. Wu has served as one of our directors since May 9, 2016. Ms. Wu has served
        as chairman of the Audit Committee and a member of the Compensation
        Committee and Nominating Committee of our Board since May 2016. Ms. Wu has
        been providing accounting, consulting and advisory services to public and private
        companies since September 2011 through her company Wu & Company, Inc. Ms.
        Wu was an independent director of Yulong Eco-materials Limited, a company
        listing on Nasdaq, from July 2015 to February 2017. From February 2015 to
        December 2015, she was the chief financial officer of The Future Education Group
        Inc., a Chinese company providing online and mobile education platforms and
        contents. Ms. Wu also has had extensive experience auditing the financial
        statements and internal controls of public and private companies, including as a
        partner at Anton & Chia, LLP from August 2013 to May 2014, a partner at
        Cacciamatta Accounting Corporation from January 2009 to July 2013, and as an
        audit manager of Moore Stephens Wurth Frazer and Torbet, LLP from January
        2005 to May 2008. Ms. Wu graduated from California State University, Fullerton,
        with a bachelor’s degree in business administration with accounting concentration.

        Defendant Xia

        46.     Defendant Zhiyong Xia (“Xia”) has served as a Company director since August

 2016. He serves as the Chair of the Company’s Compensation Committee, and as a member of the

 Audit Committee and the Nominating Committee.



                                               12
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 13 of 74 PageID #: 13




        47.     The Company’s 2019 Proxy Statement stated the following about Defendant Xia:

        Mr. Xia served as one of our directors since August 2016. Mr. Xia served as
        chairman of the Compensation Committee and a member of the Audit Committee
        and the Nominating Committee of our Board since August 2016. Mr. Xia has been
        a partner of Hubei Zhongyou Law Firm since January 2009. Mr. Xia has worked at
        Hubei Zhongyou Law Firm since 2003 and has been licensed to practice law since
        May 2005. Mr. Xia has been providing legal services to various investment
        companies regarding litigation and transactional matters. Mr. Xia graduated from
        Wuhan City Construction College (now called Huazhong University of Science and
        Technology) in 1991, when he received his bachelor’s degree in agriculture.

                FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

        48.     By reason of their positions as officers, directors and/or fiduciaries of Kingold and

 because of their ability to control the business and corporate affairs of Kingold, the Individual

 Defendants owed Kingold and its shareholders fiduciary obligations of trust, loyalty, good faith,

 and due care, and were and are required to use their utmost ability to control and manage Kingold

 in a fair, just, honest, and equitable manner. The Individual Defendants were and are required to

 act in furtherance of the best interests of Kingold and its shareholders so as to benefit all

 shareholders equally.

        49.     Each director and officer of the Company owes to Kingold and its shareholders the

 fiduciary duty to exercise good faith and diligence in the administration of the Company and in

 the use and preservation of its property and assets and the highest obligations of fair dealing.

        50.     The Individual Defendants, because of their positions of control and authority as

 directors and/or officers of Kingold, were able to and did, directly and/or indirectly, exercise

 control over the wrongful acts complained of herein.

        51.     Each Individual Defendant, by virtue of his position as a director and/or officer,

 owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good faith,

 and the exercise of due care and diligence in the management and administration of the affairs of



                                                  13
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 14 of 74 PageID #: 14




 the Company, as well as in the use and preservation of its property and assets. The conduct of the

 Individual Defendants complained of herein involves a knowing and culpable violation of their

 obligations as directors and officers of Kingold, the absence of good faith on their part, or a

 reckless disregard for their duties to the Company and its shareholders that the Individual

 Defendants were aware or should have been aware posed a risk of serious injury to the Company.

 The conduct of the Individual Defendants who were also officers and directors of the Company

 has been ratified by the remaining Individual Defendants who collectively comprised Kingold’s

 Board at all relevant times.

        52.      To discharge their duties, the officers and directors of Kingold were required to

 exercise reasonable and prudent supervision over the management, policies, practices, operations,

 and internal controls of the Company. By virtue of such duties, the officers and directors of

 Kingold were required to, among other things:

        (a)     ensure that the Company was operated in a diligent, honest, and prudent manner in

        accordance with the laws and regulations of the United States, and pursuant to Kingold’s

        own Code of Business Conduct and Ethics (the “Code of Ethics”) and internal guidelines;

        (b)     conduct the affairs of the Company in an efficient, business-like manner so as to

        make it possible to provide the highest quality performance of its business, to avoid wasting

        the Company’s assets, and to maximize the value of the Company’s stock;

        (c)     remain informed as to how Kingold conducted its operations, and, upon receipt of

        notice or information of imprudent or unsound conditions or practices, to make reasonable

        inquiry in connection therewith, and to take steps to correct such conditions or practices;

        (d)     establish and maintain systematic and accurate records and reports of the business

        and internal affairs of Kingold and procedures for the reporting of the business and internal



                                                 14
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 15 of 74 PageID #: 15




        affairs to the Board and to periodically investigate, or cause independent investigation to

        be made of, said reports and records;

        (e)     maintain and implement an adequate and functioning system of internal legal,

        financial, and management controls, such that Kingold’s operations would comply with all

        laws and Kingold’s financial statements and regulatory filings filed with the SEC and

        disseminated to the public and the Company’s shareholders would be accurate;

        (f)     exercise reasonable control and supervision over the public statements made by the

        Company’s officers and employees and any other reports or information that the Company

        was required by law to disseminate;

        (g)     refrain from unduly benefiting themselves and other Company insiders at the

        expense of the Company; and

        (h)     examine and evaluate any reports of examinations, audits, or other financial

        information concerning the financial affairs of the Company and to make full and accurate

        disclosure of all material facts concerning, inter alia, each of the subjects and duties set

        forth above.

        53.     Each of the Individual Defendants further owed to Kingold and the shareholders

 the duty of loyalty requiring that each favor Kingold’s interest and that of its shareholders over

 their own while conducting the affairs of the Company and refrain from using their position,

 influence or knowledge of the affairs of the Company to gain personal advantage.

        54.     At all times relevant hereto, the Individual Defendants were the agents of each other

 and of Kingold and were at all times acting within the course and scope of such agency.




                                                 15
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 16 of 74 PageID #: 16




        55.     Because of their advisory, executive, managerial, and directorial positions with

 Kingold, each of the Individual Defendants had access to adverse, non-public information about

 the Company.

        56.     The Individual Defendants, because of their positions of control and authority, were

 able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

 as well as the contents of the various public statements issued by Kingold.

         CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

        57.     In committing the wrongful acts alleged herein, the Individual Defendants have

 pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

 and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

 caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

 aided and abetted and/or assisted each other in breaching their respective duties.

        58.     The purpose and effect of the conspiracy, common enterprise, and/or common

 course of conduct was, among other things, to: (i) facilitate and disguise the Individual Defendants’

 violations of law, including breaches of fiduciary duty, unjust enrichment, waste of corporate

 assets, abuse of control, gross mismanagement, and violations of the Exchange Act; (ii) conceal

 adverse information concerning the Company’s assets, operations, financial condition, future

 business prospects, and internal controls; and (iii) artificially inflate the Company’s stock price.

        59.     The Individual Defendants accomplished their conspiracy, common enterprise,

 and/or common course of conduct by causing the Company purposefully or recklessly to conceal

 material facts, fail to correct such misrepresentations, fail to maintain adequate internal controls,

 and violate applicable laws. In furtherance of this plan, conspiracy, and course of conduct, the

 Individual Defendants collectively and individually took the actions set forth herein. Because the



                                                  16
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 17 of 74 PageID #: 17




 actions described herein occurred under the authority and approval of the Board, each of the

 Individual Defendants who are directors of Kingold was a direct, necessary, and substantial

 participant in the conspiracy, common enterprise, and/or common course of conduct complained

 of herein.

        60.     Each of the Individual Defendants aided and abetted and rendered substantial

 assistance in the wrongs complained of herein. In taking such actions to substantially assist the

 commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

 actual or constructive knowledge of the primary wrongdoing, either took direct part in or

 substantially assisted the accomplishment of that wrongdoing, and was or should have been aware

 of his overall contribution to and furtherance of the wrongdoing.

        61.     At all times relevant hereto, each of the Individual Defendants was the agent of

 each of the other Individual Defendants and of Kingold, and was at all times acting within the

 course and scope of such agency.

                                 KINGOLD’S CODE OF ETHICS

        62.     The Company’s Code of Ethics “sets forth legal and ethical standards of conduct

 for [Kingold’s] directors, officers, employees, and consultants,” and those of “all of its subsidiaries

 and other business entities controlled by it worldwide.” The Code of Ethics further provides that

 Kingold’s officers and directors are required to “comply with all laws, rules and regulations

 applicable to the Company wherever it does business.”

        63.     The Code of Ethics provides the following with respect to “Honest and Ethical

 Conduct and Fair Dealing,” in relevant part:

        Employees, consultants, officers and directors should endeavor to deal honestly, ethically
        and fairly with the Company’s suppliers, customers, competitors and employees.
        Statements regarding the Company’s products and services must not be untrue, misleading,
        deceptive or fraudulent. You must not take unfair advantage of anyone through

                                                   17
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 18 of 74 PageID #: 18




        manipulation, concealment, abuse of privileged information, misrepresentation of
        material facts or any other unfair-dealing practice.

 (Emphasis added.)

        64.     The Code of Ethics provides the following with respect to “Compliance with Laws,

 Rules and Regulations,” in relevant part:

        If you become aware of the violation of any law, rule or regulation by the
        Company, whether by its officers, employees, consultants, directors, or any third
        party doing business on behalf of the Company, it is your responsibility to
        promptly report the matter to your supervisor. If you are unable or do not wish to
        discuss the matter with your supervisor, contact your department head. If you are
        unable or do not wish to discuss the matter with your department head, contact an
        executive officer. If you are unable or do not wish to discuss the matter with an
        executive officer, contact a member of the board of directors. While it is the
        Company’s desire to address matters internally, nothing in this Code should
        discourage you from reporting any illegal activity, including any violation of the
        securities laws, antitrust laws, environmental laws or any other federal, state or
        foreign law, rule or regulation, to the appropriate regulatory authority.
        Employees, officers, consultants and directors shall not discharge, demote,
        suspend, threaten, harass or in any other manner discriminate or retaliate against an
        employee or consultant because he or she reports any such violation, unless it is
        determined that the report was made with knowledge that it was false. This Code
        should not be construed to prohibit you from testifying, participating or otherwise
        assisting in any state or federal administrative, judicial or legislative proceeding
        or investigation.

 (Emphasis added.)

        65.     The Code of Ethics provides the following with respect to “Protection and

 Proper Use of Corporate Assets,” in relevant part:

        Employees, consultants, officers and directors should seek to protect the
        Company’s assets. Theft, carelessness and waste have a direct impact on the
        Company’s financial performance. Employees, consultants, officers and directors
        must use the Company’s assets, supplies and services solely for legitimate business
        purposes of the Company and not for any personal benefit or the personal benefit
        of anyone else. Employees, consultants, officers and directors must advance the
        Company’s legitimate interests when the opportunity to do so arises. You must not
        take for yourself personal opportunities that are discovered through your position
        with the Company or the use of property or information of the Company.

 (Emphasis added.)

                                                 18
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 19 of 74 PageID #: 19




        66.    The Code of Ethics provides the following with respect to “Accuracy of Books and

 Records and Public Reports,” in relevant part:

        Employees, consultants, officers and directors must honestly and accurately
        report all business transactions. You are responsible for the accuracy of your
        records and reports. Accurate information is essential to the Company’s ability
        to meet legal and regulatory obligations.
        All Company books, records and accounts shall be maintained in accordance with
        all applicable regulations and standards and accurately reflect the true nature of the
        transactions they record. The external, published financial statements of the
        Company shall conform to generally accepted accounting rules and the
        Company’s accounting policies. No undisclosed or unrecorded account or fund
        shall be established for any purpose. No false or misleading entries shall be made
        in the Company’s books or records for any reason, and no disbursement of
        corporate funds or other corporate property shall be made without adequate
        supporting documentation.
        It is the policy of the Company to provide full, fair, accurate, timely and
        understandable disclosure in reports and documents filed with, or submitted to,
        the Securities and Exchange Commission and in other public communications.

 (Emphasis added.)

        67.    The Code of Ethics provides the following with respect to “Dealings with

 Independent Auditors and Accountants,” in relevant part:

        No employee, consultant, officer or director shall, directly or indirectly, make or
        cause to be made a materially false or misleading statement to an accountant in
        connection with (or omit to state, or cause another person to omit to state, any
        material fact necessary in order to make statements made, in light of the
        circumstances under which such statements were made, not misleading to, an
        accountant in connection with) any audit, review or examination of the
        Company’s financial statements or the preparation or filing of any document or
        report with the SEC. No employee, consultant, officer or director shall, directly
        or indirectly, take any action to coerce, manipulate, mislead or fraudulently
        influence any independent public or certified public accountant engaged in the
        performance of an audit or review of the Company’s financial statements.

 (Emphasis added.)

        68.    The Code of Ethics provides the following with respect to “Reporting and

 Compliance Procedures,” in relevant part:


                                                  19
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 20 of 74 PageID #: 20




        Every employee, consultant, officer and director has the responsibility to ask
        questions, seek guidance, report suspected violations, and express concerns
        regarding compliance with this Code. Any employee, consultant, officer or
        director who knows or believes that any other employee, consultant or
        representative of the Company has engaged or is engaging in Company-related
        conduct that violates applicable law or this Code should report such information to
        his or her supervisor. If the employee, consultant, officer or director is unable or
        does not wish to discuss the question with his or her supervisor, he or she should
        contact his or her department head. If he or she is unable or does not wish to discuss
        the question with his or her department head, he or she should contact an executive
        officer. If he or she is unable or does not wish to discuss the question with an
        executive officer, he or she should contact a member of the board of directors. Any
        employee, consultant, officer or director may report such conduct openly or
        anonymously without fear of retaliation. The Company will not discipline,
        discriminate against or retaliate against any employee or consultant who reports
        such conduct, unless it is determined that the report was made with knowledge that
        it was false, or who cooperates in any investigation or inquiry regarding such
        conduct. Any supervisor who receives a report of a violation of this Code must
        immediately inform the Chief Financial Officer.

 (Emphasis added.)

        69.     In violation of the Code of Ethics, the Individual Defendants conducted little, if

 any, oversight of the Company’s engagement in the Counterfeit Collateral Scheme or in the

 Individual Defendants’ scheme to issue materially false and misleading statements to the public

 and to facilitate and disguise the Individual Defendants’ violations of law, including breaches of

 fiduciary duty, unjust enrichment, abuse of control, gross mismanagement, waste of corporate

 assets, and violations of the Exchange Act. Also in violation of the Code of Ethics, the Individual

 Defendants failed to maintain the accuracy of Company records and reports, comply with laws and

 regulations, conduct business in an honest and ethical manner, and properly report violations of

 the Code of Ethics.




                                                 20
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 21 of 74 PageID #: 21




     INDIVIDUAL DEFENDANTS’ MISCONDUCT AND MISREPRESENTATIONS

        Background

        70.     The entity that is now Kingold was initially incorporated in Delaware in 1995 as

 Vanguard Enterprises, Inc. In 1999, the Company changed its corporate name to

 Activeworlds.com, Inc. and then, at an unspecified time, to Activeworlds, Corp. This entity was

 engaged in the business of internet products and services. In 2002, the internet-related business

 was sold to its management. Thereafter, the Company functioned as a shell company that laid

 dormant for several years, with no expenses, assets, liabilities, material business or revenues. In

 2009, the Company became an indirect holding company for Wuhan Vogue-Show Jewelry Co.,

 Limited (the “Operating Company”) via Dragon Lead Group Limited.

        71.     In 2002, Defendant Jia, along with several other individuals, founded Wuhan

 Kingold Jewelry Co., Limited (“Wuhan Kingold”). In 2003, one co-founder sold her interest in

 Wuhan Kingold to Defendant Jia and non-party Chen Wei. Presently, Defendant Jia owns 92.48%

 of Wuhan Kingold, and the remaining 7.42% equity of Wuhan Kingold is owned by three other,

 unidentified, PRC citizens.

        72.     In 2009, the Operating Company entered into a series of agreements with Wuhan

 Kingold under which 95.83% of Wuhan Kingold shareholders transferred their voting rights and

 their 95.83% collective share of economic benefits to the Operating Company. In 2011, the

 remaining Wuhan Kingold shareholders joined the agreement, giving the Operating Company total

 control of Wuhan Kingold and the right to all its economic benefits. Additionally, under these

 agreements, the Operating Company acquired the rights to purchase all the shares of Wuhan

 Kingold if and when such purchase became legally permissible under PRC laws and regulations

 before October 20, 2021.



                                                 21
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 22 of 74 PageID #: 22




        73.     After setting up the indirect holding structure, the Company changed its name to

 Kingold Jewelry, Inc., its present name.

        74.     For much of its history, Kingold’s business consisted mainly of producing gold

 jewelry under its own brand name and for other brands. Starting in 2016, however, the Company

 began investing in gold as a commodity.

        The Counterfeit Collateral Scheme
        75.     In 2016, in connection with the Company’s investment activities, the Company

 began obtaining loans from the Lenders secured by what the Individual Defendants represented to

 be gold. It is presently unclear whether, at the times the loans were made, the gold transferred to

 the Lenders’ possession as collateral was genuine or counterfeit. The Caixin Article variously

 quotes one source from a Lender who claimed that the gold was verified by third parties,

 transferred under supervision from the Lender, the Company, and the Insurer, and had never been

 accessed until recent testing showed it to be counterfeited; another source is quoted alleging that

 local lenders would not deal with Kingold because “we knew for years that [Defendant Jia] doesn’t

 have much gold—all he has is copper.”

        76.     Some of the loans were secured by the Company’s leasing gold, which Kingold did

 not own, from unspecified banks, which was then stored by the Creditors in the same manner as

 the gold that Kingold owned.

        77.     On November 28, 2017, Song Hao, the Chairman of Evergrowing when the

 Evergrowing-Kingold loans were originated, was placed under investigation. He was removed

 from his position and new management was installed. Song Hao may have been cognizant of

 and/or a party to the underlying fraud alleged herein, and his removal was in response to that fraud.

        78.     In 2018, according to the Caixin Article, Defendant Jia purchased equity in the

 state-owned Tri-Ring Corporation (“Tri-Ring”) as part of a privatization initiative by the Chinese

                                                  22
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 23 of 74 PageID #: 23




 Government. The Caixin Article suggests that substantial portions of the loans taken out by Wuhan

 Kingold were in fact used to support Defendant Jia’s purchase of Tri-Ring. Moreover, Tri-Ring

 became subject to a government investigation and, as part of that investigation, Tri-Ring’s assets

 were frozen. Reporting indicates that substantial portions of the loans taken out by Wuhan Kingold

 were in fact used to provide liquidity to Tri-Ring. Tri-Ring is not mentioned as a related entity or

 in any other capacity in the Company’s filings.

        79.      As revealed in the Caixin Article, in 2019, Evergrowing sued the Company to

 obtain repayment for loans on which the Company had defaulted.

        80.     Evergrowing then attempted to liquidate the gold collateral provided by Kingold

 and stored by Evergrowing. At this time, the collateral was reportedly determined to be copper

 alloy underneath gold gilt. However, this information was not publicized or reported in English-

 language media. It is unknown whether this information was publicized or reported in Chinese-

 language media.

        Materially False and Misleading Statements

        March 15, 2018 10-K
        81.     On March 15, 2018, Kingold filed its annual report on Form 10-K for the fiscal year

 ended December 31, 2017 (the “2017 10-K”). The 2017 10-K was signed by Defendants Jia, Liu,

 Wang, Chen, Wu, and Xia, and contained certifications pursuant to Rule 13a-14(a) and 15d-14(a)

 under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by Defendants Jia

 and Liu attesting to the accuracy of the financial statements contained therein, the disclosure of

 any material changes to the Company’s internal controls, and the disclosure of any fraud

 committed by the Company, its officers, or its directors.

        82.     As to investment in gold, the 2017 10-K stated, in relevant part:



                                                   23
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 24 of 74 PageID #: 24




       We pledged the gold leased from related party and part of our own gold inventory to meet
       the requirements of bank loans. The pledged gold will be available for sale upon the
       repayment of the bank loans. We classified these pledged gold as investments in gold, and
       carried at fair market value, with the unrealized gains and losses, included in the
       determination of comprehensive income and reported in shareholders’ equity. The fair
       market value of the investments in gold is determined by quoted market prices at Shanghai
       Gold Exchange. Since the investments in gold are pledged for the bank loans, any material
       decrease in market value may negatively impact the loan covenants.
                                              *      *       *
       The Company also allocated significant portion of its inventories as investment in gold and
       pledged as collateral to secure loans from banks and financial institutions, so there is a risk
       that the Company is unable to utilize its inventories, and there could be a disruption in the
       Company’s supply of gold which could decrease its production and shipping levels. In
       addition, the investment in gold may be deficient if the fair market value of the pledged
       gold in connection with the loans declines, then the Company may need to increase the
       pledged gold inventory for the loan collateral or increase restricted cash.

       83.    As to gold-backed loans from Anxin, the 2017 10-K stated, in relevant part:

       (u) Loans payable to Anxin Trust Co., Ltd
       In January 2016, Wuhan Kingold signed a Collective Trust Loan Agreement with Anxin
       Trust Co., Ltd. (“Anxin Trust”). The agreement allows the Company to access of
       approximately $461.1 million (RMB 3 billion) within 60 months. Each individual loan will
       bear a fixed annual interest of 14.8% or 11% with various maturity dates from February
       19, 2019 to October 12, 2019. The purpose of this trust loan is to provide working capital
       for the Company to purchase gold. The loan is secured by 15,450 kilograms of Au9999
       gold in aggregate with carrying value of approximately $552.1 million (RMB 3.6 billion).
       The loan is also guaranteed by the CEO and Chairman of the Company. As of December
       31, 2017, the Company received full amount from the loan. The Company also made a
       restricted deposit of approximately $4.6 million (RMB 30 million) to secure these loans.
       The deposit will be refunded when the loan is repaid upon maturity.

       84.    As to gold-backed loans from Chang’An, the 2017 10-K stated, in relevant part:

       (v) Loans payable to Chang’An Trust
       On March 9, 2016, Wuhan Kingold entered into a Trust Loan Contract with Chang’An
       International Trust Co., Ltd. (“Chang’An Trust”). The agreement allows the Company to
       access a total of approximately $46.1 million (RMB 300 million) for the purpose of
       working capital needs. During the year ended December 31, 2017, the Company fully
       repaid the loan. As of December 31, 2017, the restricted deposit was refunded to the
       Company.
       In September 2017, Wuhan Kingold entered into a new Trust Loan Contract with
       Chang’An Trust. The agreement allows the Company to access a total of approximately
       $153.7 million (RMB 1 billion) for the purpose of working capital needs. The loan bears a
       fixed annual interest of 10% with a term of 24 months and is secured by 4,784 kilograms

                                                 24
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 25 of 74 PageID #: 25




       of Au9999 gold in aggregate with carrying value of approximately $172.7 million (RMB
       1.1 billion). The loan is also guaranteed by the CEO and Chairman of the Company. As of
       December 31, 2017, the Company received full amount from the loan. The Company also
       made a restricted deposit of approximately $1.5 million (RMB 10 million) to secure these
       loans. The deposit will be refunded when the loan is repaid upon maturity.
       The Company paid approximately $1.7 million (RMB 11.0 million) as loan origination fee
       for obtaining the new loan. The loan origination fee was recorded as deferred financing
       cost against the loan balance. For the year ended December 31, 2017, approximately $0.1
       million (RMB 0.8 million) deferred financing cost was amortized. As of December 31,
       2017, the unamortized deferred financing cost related to obtaining this loan was
       approximately $1.6 million (RMB 10.2 million).

       85.    As to gold-backed loans from Evergrowing, the 2017 10-K stated, in relevant part:

       (e) Loans payable to Evergrowing Bank - Yantai Huangshan Road Branch
       From February 24, 2016 to March 24, 2016, Wuhan Kingold signed ten Loan Agreements
       with the Yantai Huangshan Road Branch of Evergrowing Bank for loans of approximately
       $153.7 million (RMB 1 billion) in aggregate. The purpose of the loans is for purchasing
       gold. The terms of loans are two years and bear fixed interest of 7% per year. The loans
       are secured by 5,550 kilograms of Au9999 gold in aggregate with carrying value of
       approximately $198.3 million (RMB 1.3 billion) and are guaranteed by the CEO and
       Chairman of the Company. Based on the loan repayment plan as specified in the loan
       agreements, approximately $153,695 (RMB 1 million) was repaid in August 2016,
       approximately $153,695 (RMB 1 million) was repaid on February 23, 2017 and another
       $153,695 (RMB 1 million) was repaid on August 23, 2017. The repayment of the loans
       may be accelerated under certain conditions, including upon a default of principal or
       interest payment when due, breach of representations or warranties, certain cross-defaults,
       upon the occurrence of certain material events affecting the financial viability of Wuhan
       Kingold, and other customary conditions.
       The Company subsequently repaid $76.4 million (RMB 497 million) to Evergrowing bank
       Yantai Huangshan Road Branch upon maturity. For the remaining $76.8 million (RMB
       500 million) to be matured on March 9, 2018 and March 21, 2018, respectively, the
       Company subsequently entered into a loan extension agreement with the bank to extend
       the loan borrowing period for additional seven months until October 2018, with the same
       interest rate of 7% per year.

       86.    As to gold-backed loans from Minsheng, the 2017 10-K stated, in relevant part:

       (a) Loan payable to Minsheng Trust
       A Trust Loan Agreement with the Minsheng Trust was fully repaid upon maturity and the
       pledged gold and restricted deposit were released and refunded upon the repayment.
                                            *        *      *

                                                25
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 26 of 74 PageID #: 26




        (n) Loan payable to Minsheng Trust
        On June 24, 2016, Wuhan Kingold entered into a loan agreement with Minsheng Trust,
        with an aggregate amount of approximately $30.7 million (RMB 200 million), with a
        maturity date of June 22, 2018. During the year ended December 31, 2017, the Company
        fully repaid the loan. The pledged gold and restricted deposit were released and refunded
        upon the repayment.
        The Company paid approximately $0.8 million (RMB 5.3 million) as loan origination fee
        for obtaining the loan. For the years ended December 31, 2017 and 2016, approximately
        $0.6 million (RMB 3.9 million) and $0.2 million (RMB 1.4 million) deferred financing
        cost was amortized, respectively. As of December 31, 2017, the deferred financing cost
        was fully amortized.

        87.     The above-referenced statements in the 2017 10-K were false and misleading

 because they failed to disclose that the Company’s loans had been secured with gilded copper bars

 that the Individual Defendants had represented as genuine gold.

        88.     The 2017 10-K also provided the Company’s consolidated balance sheet, which is

 reproduced below:

                                       KINGOLD JEWELRY, INC.
                               Five-Year Summary of Selected Financial Data
                                 (in millions, except for the per share data)

                                                                  As of and for the years ended December 31,
                                                          2017           2016         2015             2014           2013
        Consolidated Statement of
        Operations Data:
        Net sales                                   $      2,009.7 $      1,420.6 $   1,000.1 $         1,107.5 $      1,189.9
        Cost of sales                                     (1,809.8)      (1,274.2)     (961.8)         (1,031.3)      (1,142.9)
        Gross profit                                         199.9          146.4        38.3              76.2           47.0
        Operating expenses                                   (13.9)         (12.4)       (8.3)            (10.6)          (6.5)
        Other expenses, net                                 (150.6)          (8.4)       (2.1)             (1.5)          (1.0)
        Income tax provision                                  (9.2)         (32.6)       (6.3)            (16.8)         (11.2)
        Net income                                            26.2           92.9        21.6              47.3           28.3
        Share date
        Weighted average shares - basic                 66,050,498   65,991,487   65,963,502         65,918,768   63,495,520
        Weighted average shares -
        diluted                                         66,472,046   66,337,129   65,963,502         66,007,075   63,902,912
        Per share data
        Earnings per share - basic                  $         0.40 $        1.41 $       0.33 $            0.72 $        0.45
        Earnings per share – dilute                 $         0.39 $        1.40 $       0.33 $            0.72 $        0.44
        Selected Consolidated Balance
        Sheet Data:
        Cash                                        $            5.0 $      21.3 $           3.1 $            1.3 $          2.3


                                                    26
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 27 of 74 PageID #: 27




         Restricted cash – current                        5.5       52.8       26.6          14.8      12.7
         Restricted cash – non-current                    7.4        7.6          -             -         -
         Inventory                                       135       119.4      298.3         212.4     174.4
         Investments in gold - current                1,562.9      281.9          -             -         -
         Investments in gold – non-
         current                                        957.1     1,493.9         -             -         -
         Total assets                           $     3,042.3 $   2,262.4 $   469.6 $       311.7 $   301.1
         Short term loans                               962.1       234.7      55.5          45.1      49.6
         Long term loans                                789.4     1,224.8      30.8           3.7      29.0
         Related parties loans – short
         term                                           307.4           -         -             -         -
         Related parties loans – long term              567.8       460.8         -             -         -
         Total liabilities                      $     2,652.1 $   1,979.9 $   203.9 $        53.5 $    86.2
         Total stockholders’ equity             $       390.2 $     282.5 $   265.7 $       258.2 $   214.9


         89.      The above-referenced consolidated balance sheet in the 2017 10-K was materially

 false and misleading because it overstated assets as of December 31, 2017 due to the Company’s

 misrepresentation of the worth of its investments in gold and the resulting impact on the

 Company’s loans.

         May 10, 2018 10-Q

         90.      On May 10, 2018, Kingold filed its quarterly report on Form 10-Q for the fiscal

 quarter ended March 31, 2018 (the “1Q18 10-Q”). The 1Q18 10-Q was signed by Defendants Jia

 and Liu, and contained SOX certifications signed by Defendants Jia and Liu attesting to the

 accuracy of the financial statements contained therein, the disclosure of any material changes to

 the Company’s internal controls, and the disclosure of any fraud committed by the Company, its

 officers, or its directors.

         91.      The 1Q18 10-Q provided the Company’s consolidated balance sheet, which is

 reproduced below:

                                    KINGOLD JEWELRY, INC.
                            CONDENSED CONSOLIDATED BALANCE SHEETS
                                       (IN U.S. DOLLARS)
                                         (UNAUDITED)

                                                                                March 31,      December 31,
                                                                                 2018              2017

                                                 27
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 28 of 74 PageID #: 28



                                                                                         (Unaudited)
                                           ASSETS

          Cash                                                                       $         999,156 $   4,997,125
          Restricted cash                                                                    6,691,929     5,534,551
          Accounts receivable                                                                        -       768,167
          Inventories                                                                      306,512,889   135,042,713
          Investments in gold                                                            1,177,796,726 1,562,943,153
          Other current assets and prepaid expenses                                            719,778       100,592
          Value added tax recoverable                                                      328,973,748   353,732,758
            Total current assets                                                         1,821,694,226 2,063,119,059

         Property and equipment, net                                                      7,148,280      7,299,643
         Restricted cash                                                                  8,928,941      7,392,721
         Investments in gold                                                          1,085,565,622    957,124,267
         Other assets                                                                       312,927        302,072
         Deferred income tax assets                                                      12,953,934      6,677,675
         Land use right                                                                     442,355        429,915
           Total long-term assets                                                     1,115,352,059    979,226,293
        TOTAL ASSETS                                                                 $2,937,046,285 $3,042,345,352

                     LIABILITIES AND STOCKHOLDERS’ EQUITY

        CURRENT LIABILITIES

          Short term loans                                                           $ 906,862,905 $ 962,101,746
          Other payables and accrued expenses                                            19,844,109    18,913,863
          Related party loan                                                             79,608,961   307,389,647
          Due to related party                                                            3,102,653     2,630,301
          Income tax payable                                                              3,297,669     1,208,742
          Other taxes payable                                                             2,264,914     2,615,463
            Total current liabilities                                                 1,014,981,211 1,294,859,762
        Related party loans                                                             632,751,640   567,843,066
        Long term loans                                                                 890,643,755   789,410,137
        TOTAL LIABILITIES                                                             2,538,376,606 2,652,112,965
        COMMITMENTS AND CONTINGENCIES
        EQUITY
        Preferred stock, $0.001 par value, 500,000 shares authorized, none issued
          or outstanding as of March 31, 2018 and December 31, 2017                                 -              -
        Common stock $0.001 par value, 100,000,000 shares authorized, 66,113,502
          shares issued and outstanding as of March 31, 2018 and December 31, 2017             66,113         66,113
        Additional paid-in capital                                                         80,382,813     80,377,449
        Retained earnings
          Unappropriated                                                                  316,901,535    303,666,611
          Appropriated                                                                        967,543        967,543
        Accumulated other comprehensive income, net of tax                                    351,675      5,154,671
          Total Equity                                                                    398,669,679    390,232,387

        TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY                                   $2,937,046,285 $3,042,345,352


        92.     The 1Q18 10-Q also provided a table of the Company’s inventories, which, with

 selected notes, is reproduced below:

                                                      28
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 29 of 74 PageID #: 29



                                 KINGOLD JEWELRY, INC.
                 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                      (UNAUDITED)

         NOTE 3 – INVENTORIES

         Inventories as of March 31, 2018 and December 31, 2017 consisted of the following:

                                                                                                As of
                                                                                 March 31, 2018    December 31, 2017
                                                                                  (unaudited)
         Raw materials (A)                                                     $     177,684,115 $                 -
         Work-in-progress (B)                                                         81,470,668         90,406,021
         Finished goods (C)                                                           47,358,106         44,636,692
             Total inventory                                                   $     306,512,889 $      135,042,713

         (A) Included 4,751,394 grams of Au9999 gold as of March 31, 2018 and Nil Au9999 gold as of December 31, 2017.

         93.     The above-referenced consolidated balance sheet and table of inventories contained

 in the 1Q18 10-Q were materially false and misleading because they represented the gilded copper

 alloy bars as genuine gold and failed to disclose that the Company’s loans had been secured with

 counterfeit gold.

         August 9, 2018 10-Q

         94.     On August 9, 2018, Kingold filed its quarterly report on Form 10-Q for the fiscal

 quarter ended June 30, 2018 (the “2Q18 10-Q”). The 2Q18 10-Q was signed by Defendants Jia

 and Liu, and contained SOX certifications signed by Defendants Jia and Liu attesting to the

 accuracy of the financial statements contained therein, the disclosure of any material changes to

 the Company’s internal controls, and the disclosure of any fraud committed by the Company, its

 officers, or its directors.

         95.     The 2Q18 10-Q provided the Company’s consolidated balance sheet, which is

 reproduced below:


                                   KINGOLD JEWELRY, INC.
                           CONDENSED CONSOLIDATED BALANCE SHEETS
                                      (IN U.S. DOLLARS)
                                        (UNAUDITED)



                                                       29
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 30 of 74 PageID #: 30



                                                                                        June 30,       December 31,
                                                                                         2018              2017

                                          ASSETS

         Cash                                                                      $         240,453 $   4,997,125
         Restricted cash                                                                   6,965,467     5,534,551
         Accounts receivable                                                                       -       768,167
         Inventories                                                                     150,437,622   135,042,713
         Investments in gold                                                           1,185,042,807 1,562,943,153
         Other current assets and prepaid expenses                                           250,183       100,592
         Value added tax recoverable                                                     274,033,622   353,732,758
           Total current assets                                                        1,616,970,154 2,063,119,059

        Property and equipment, net                                                     6,517,129      7,299,643
        Restricted cash                                                                 7,600,532      7,392,721
        Investments in gold                                                           908,899,905    957,124,267
        Other assets                                                                      296,897        302,072
        Deferred income tax assets                                                     18,545,561      6,677,675
        Land use right                                                                    416,840        429,915
          Total long-term assets                                                      942,276,864    979,226,293
       TOTAL ASSETS                                                                $2,559,247,018 $3,042,345,352

                    LIABILITIES AND STOCKHOLDERS’ EQUITY

       CURRENT LIABILITIES

         Short term loans                                                          $ 908,635,791 $ 962,101,746
         Other payables and accrued expenses                                           19,906,196    18,913,863
         Related party loan                                                            75,530,983   307,389,647
         Due to related party                                                           3,420,269     2,630,301
         Income tax payable                                                             4,015,473     1,208,742
         Other taxes payable                                                            2,496,472     2,615,463
           Total current liabilities                                                1,014,005,184 1,294,859,762
       Related party loans                                                            414,034,451   567,843,066
       Long term loans                                                                758,141,473   789,410,137
       TOTAL LIABILITIES                                                            2,186,181,108 2,652,112,965
       COMMITMENTS AND CONTINGENCIES
       EQUITY
       Preferred stock, $0.001 par value, 500,000 shares authorized, none issued
         or outstanding as of June 30, 2018 and December 31, 2017                                  -               -
       Common stock $0.001 par value, 100,000,000 shares authorized, 66,113,502
         shares issued and outstanding as of June 30, 2018 and December 31, 2017             66,113           66,113
       Additional paid-in capital                                                        80,388,177       80,377,449
       Retained earnings
         Unappropriated                                                                 330,465,332      303,666,611
         Appropriated                                                                       967,543          967,543
       Accumulated other comprehensive income (loss), net of tax                        (38,821,255)       5,154,671
         Total Equity                                                                   373,065,910      390,232,387

       TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY                                  $2,559,247,018 $3,042,345,352




                                                     30
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 31 of 74 PageID #: 31




         96.     The 2Q18 10-Q also provided a table of the Company’s inventories, which is

 reproduced below:

         NOTE 3 – INVENTORIES

         Inventories as of June 30, 2018 and December 31, 2017 consisted of the following:

                                                                                                  As of
                                                                                    June 30, 2018   December 31, 2017
                                                                                     (unaudited)
         Raw materials (A)                                                        $      36,485,384 $               -
         Work-in-progress (B)                                                            71,331,336       90,406,021
         Finished goods (C)                                                              42,620,902       44,636,692
             Total inventory                                                      $     150,437,622 $    135,042,713

 (A) Included 1,030,355 grams of Au9999 gold as of June 30, 2018 and Nil Au9999 gold as of December 31, 2017.
 (B) Included 2,020,544 grams of Au9999 gold June 30, 2018 and 2,508,182 grams of Au9999 gold as of December 31, 2017.
 (C) Included 1,199,154 grams of Au9999 gold June 30, 2018 and 1,231,586 grams of Au9999 gold as of December 31, 2017.
         97.     The above-referenced consolidated balance sheet and table of inventories contained

 in the 2Q18 10-Q were materially false and misleading because they represented the gilded copper

 alloy bars as genuine gold and failed to disclose that the Company’s loans had been secured with

 counterfeit gold.

         November 14, 2018 10-Q

         98.     On November 14, 2018, Kingold filed its quarterly report on Form 10-Q for the

 fiscal quarter ended September 30, 2018 (the “3Q18 10-Q”). The 3Q18 10-Q was signed by

 Defendants Jia and Liu, and contained SOX certifications signed by Defendants Jia and Liu

 attesting to the accuracy of the financial statements contained therein, the disclosure of any

 material changes to the Company’s internal controls, and the disclosure of any fraud committed

 by the Company, its officers, or its directors.

         99.     The 3Q18 10-Q provided the Company’s consolidated balance sheet, which is

 reproduced below:

                                    KINGOLD JEWELRY, INC.
                            CONDENSED CONSOLIDATED BALANCE SHEETS
                                       (IN U.S. DOLLARS)
                                         (UNAUDITED)

                                                       31
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 32 of 74 PageID #: 32




                                                                                   September 30,       December 31,
                                                                                       2018                2017

                                          ASSETS

         Cash                                                                      $      13,245,436 $   4,997,125
         Restricted cash                                                                   6,567,855     5,534,551
         Accounts receivable                                                                 198,214       768,167
         Inventories                                                                     147,264,405   135,042,713
         Investments in gold                                                             922,084,336 1,562,943,153
         Other current assets and prepaid expenses                                           808,809       100,592
         Value added tax recoverable                                                     254,820,263   353,732,758
           Total current assets                                                        1,344,989,318 2,063,119,059

        Property and equipment, net                                                     5,903,782      7,299,643
        Restricted cash                                                                 8,927,100      7,392,721
        Investments in gold                                                         1,071,005,836    957,124,267
        Other assets                                                                      286,155        302,072
        Deferred income tax assets                                                     22,054,343      6,677,675
        Land use right                                                                    399,007        429,915
          Total long-term assets                                                    1,108,576,223    979,226,293
       TOTAL ASSETS                                                                $2,453,565,541 $3,042,345,352

                    LIABILITIES AND STOCKHOLDERS’ EQUITY

       CURRENT LIABILITIES

         Short term loans                                                          $ 621,518,946 $ 962,101,746
         Other payables and accrued expenses                                           18,845,062    18,913,863
         Related party loan                                                            72,798,218   307,389,647
         Due to related party                                                           3,592,726     2,630,301
         Income tax payable                                                             1,855,002     1,208,742
         Other taxes payable                                                            2,818,412     2,615,463
           Total current liabilities                                                  721,428,366 1,294,859,762
       Related party loans                                                            451,657,343   567,843,066
       Long term loans                                                                926,174,267   789,410,137
       TOTAL LIABILITIES                                                            2,099,259,976 2,652,112,965
       COMMITMENTS AND CONTINGENCIES
       EQUITY
       Preferred stock, $0.001 par value, 500,000 shares authorized, none issued
         or outstanding as of September 30, 2018 and December 31, 2017                            -                -
       Common stock $0.001 par value, 100,000,000 shares authorized, 66,113,502
         shares issued and outstanding as of September 30, 2018 and December 31,
         2017                                                                                66,113           66,113
       Additional paid-in capital                                                        80,393,541       80,377,449
       Retained earnings
         Unappropriated                                                                 343,712,836      303,666,611
         Appropriated                                                                       967,543          967,543
       Accumulated other comprehensive income (loss), net of tax                        (70,834,468)       5,154,671
         Total Equity                                                                   354,305,565      390,232,387

       TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY                                  $2,453,565,541 $3,042,345,352



                                                     32
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 33 of 74 PageID #: 33




        100.    The 3Q18 10-Q also provided a table of the Company’s inventories, which is

 reproduced below:

        NOTE 3 – INVENTORIES

        Inventories as of September 30, 2018 and December 31, 2017 consisted of the following:

                                                                                               As of
                                                                               September 30, 2018 December 31, 2017
                                                                                  (unaudited)
        Raw materials (A)                                                      $      32,787,260 $                -
        Work-in-progress (B)                                                          71,524,413        90,406,021
        Finished goods (C)                                                            42,952,732        44,636,692
            Total inventory                                                    $     147,264,405 $     135,042,713

        (A)Included 964,769 grams of Au9999 gold as of September 30, 2018 and Nil Au9999 gold as of December 31, 2017.
        (B)Included 2,110,166 grams of Au9999 gold as of September 30, 2018 and 2,508,182 grams of Au9999 gold as of
           December 31, 2017.
        (C)Included 1,258,327 grams of Au9999 gold as of September 30, 2018 and 1,231,586 grams of Au9999 gold as of
           December 31, 2017.


        101.    The above-referenced consolidated balance sheet and table of inventories contained

 in the 3Q18 10-Q were materially false and misleading because they represented the gilded copper

 alloy bars as genuine gold and failed to disclose that the Company’s loans had been secured with

 counterfeit gold.

        November 14, 2018 8-K

        102.    On November 14, 2018, Kingold filed a current report on Form 8-K (the

 “November 2018 8-K”), in which the Company disclosed that it had been notified of its

 noncompliance with a condition of its listing on the NASDAQ, specifically, NASDAQ

 Marketplace Rule 5550(a)(2) (the “Minimum Bid Price Rule”) because Kingold’s shares had

 closed below $1.00 per share on each of the thirty consecutive business days from September 26,

 2018 until November 8, 2018, inclusive.

        103.    The November 2018 8-K further disclosed that Kingold had a 180 calendar day

 period in which to regain compliance by closing at $1.00 or greater per share over ten consecutive



                                                      33
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 34 of 74 PageID #: 34




 business days, and that if it could not do so and/or if it was not granted an extension, then Kingold

 shares would be subject to delisting.

           November 16, 2018 Proxy Statement

           104.    On November 16, 2018, Kingold filed a Schedule 14A with the SEC (the “2018

 Proxy Statement”). Defendants Jia, Wang, Chen, Wu, and Xia solicited the 2018 Proxy Statement

 filed pursuant to Section 14(a) of the Exchange Act, which contained material misstatements and

 omissions. 5

           105.    With respect to the Code of Ethics, the 2018 Proxy Statement stated that Kingold

 had “adopted a code of business conduct and ethics that applies to all of our employees, officers

 and directors, including those officers responsible for financial reporting.”

           106.    The 2018 Proxy Statement was false and misleading because, despite assertions to

 the contrary, the Code of Ethics was not followed, as evidenced by the numerous false and

 misleading statements alleged herein, the Individual Defendants’ engagement in the Counterfeit

 Collateral Scheme, and the Individual Defendants’ failures to report violations of the Code of

 Ethics.

           107.    The 2018 Proxy Statement also failed to disclose, inter alia, that: (1) the Individual

 Defendants improperly engaged in the Counterfeit Collateral Scheme to represent gilded copper

 alloy bars as genuine gold and thereby fraudulently obtain loans; (2) due to the Company’s

 purported gold being gilded copper bars, the value of the gold assets reported in the Company’s

 financial statements was fraudulently inflated; (3) the foregoing misconduct would foreseeably




 5
   Plaintiff’s allegations with respect to the misleading statements in the 2018 Proxy Statement are based solely on
 negligence; they are not based on any allegation of reckless or knowing conduct by or on behalf of the Individual
 Defendants, and they do not allege, and do not sound in, fraud. Plaintiff specifically disclaims any allegations of,
 reliance upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to these
 allegations and related claims.

                                                           34
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 35 of 74 PageID #: 35




 subject the Company to litigation with various Creditors and to various regulatory consequences,

 including delisting from the Shanghai Gold Exchange and an investigation by the PRC; and (4)

 the Company failed to maintain both its internal operational and financial controls. As a result of

 the foregoing, the Individual Defendants’ public statements were materially false and misleading

 at all relevant times.

         April 2, 2019 10-K
         108.    On April 2, 2019, Kingold filed its annual report on Form 10-K for the fiscal year

 ended December 31, 2018 (the “2018 10-K”). The 2018 10-K was signed by Defendants Jia, Liu,

 Wang, Chen, Wu, and Xia, and contained SOX certifications signed by Defendants Jia and Liu

 attesting to the accuracy of the financial statements contained therein, the disclosure of any

 material changes to the Company’s internal controls, and the disclosure of any fraud committed

 by the Company, its officers, or its directors.

         109.    In regard to legal proceedings, the 2018 10-K stated that “[w]e are not currently a

 party to any litigation the outcome of which, if determined adversely to us, would individually or

 in the aggregate be reasonably expected to have a material adverse effect on our business, operating

 results, cash flows or financial condition.”

         110.    The above-referenced statement in the 2018 10-K was false and misleading because

 it failed to disclose that the Company was involved in material litigation with the Yaoxin branch

 of Hengfeng Evergrowing Bank in relation to default on its loans and the subsequent discovery

 that the “gold” bars securing those loans were not, in fact, made of gold as the Individual

 Defendants had represented to the Lenders and to the investing public.

         111.    As to investment in gold, the 2018 10-K stated, in relevant part:

         We pledged the gold leased from related party and part of our own gold inventory to meet
         the requirements of bank loans. The pledged gold will be available for sale upon the
         repayment of the bank loans. We classified these pledged gold as investments in gold, and

                                                   35
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 36 of 74 PageID #: 36




       carried at fair market value, with the unrealized gains and losses, included in the
       determination of comprehensive income and reported in shareholders’ equity. The fair
       market value of the investments in gold is determined by quoted market prices at Shanghai
       Gold Exchange. Since the investments in gold are pledged for the bank loans, any material
       decrease in market value may negatively impact the loan covenants.
                                              *      *       *
       The Company also allocated significant portion of its inventories as investment in gold and
       pledged as collateral to secure loans from banks and financial institutions, so there is a risk
       that the Company is unable to utilize its inventories, and there could be a disruption in the
       Company’s supply of gold which could decrease its production and shipping levels. In
       addition, the investment in gold may be deficient if the fair market value of the pledged
       gold in connection with the loans declines, then the Company may need to increase the
       pledged gold inventory for the loan collateral or increase restricted cash.

       112.   As to gold-backed loans from Anxin, the 2018 10-K stated, in relevant part:

       (l) Loans payable to Anxin Trust Co., Ltd
       In January 2016, Wuhan Kingold signed a Collective Trust Loan Agreement with Anxin
       Trust Co., Ltd. (“Anxin Trust”). The agreement allowed the Company to access of
       approximately $436.2 million (RMB 3 billion) within 60 months. Each individual loan will
       bear a fixed annual interest of 14.8% or 11% with various maturity dates from February
       19, 2019 to October 12, 2019. The purpose of this trust loan was to provide working capital
       for the Company to purchase gold. The loan is secured by 15,450 kilograms of Au9999
       gold in aggregate with carrying value of approximately $522.3 million (RMB 3.6 billion).
       The loan is also guaranteed by the CEO and Chairman of the Company. As of December
       31, 2018, the Company received full amount from the loan.
       During the year ended December 31, 2018, the Company repaid approximately $81.4
       million (RMB 0.56 billion), which resulted in an outstanding balance of approximately
       $354.8 million (RMB 2.44 billion) as of December 31, 2018 reported as short term loans.
       The Company also made a restricted deposit of approximately $3.5 million (RMB 24
       million) to secure the rest of these loans. The deposit will be refunded when the loan is
       repaid upon maturity. In February and March 2019, the Company subsequently made
       repayments total of approximately $24 million (RMB 165 million) and extended the loans
       of approximately $18.5 million (RMB 127 million) which originally due on March 29,
       2019 to May 17, 2019.

       113.   As to gold-backed loans from Chang’An, the 2018 10-K stated, in relevant part:

       (o) Loans payable to Chang’An Trust
       In September 2017, Wuhan Kingold entered into a new Trust Loan Contract with
       Chang’An Trust. The agreement allows the Company to access a total of approximately
       $145.4 million (RMB 1 billion) for the purpose of working capital needs. The loan bears a
       fixed annual interest of 10% with a term of 24 months and is secured by 4,784 kilograms

                                                 36
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 37 of 74 PageID #: 37




       of Au9999 gold in aggregate with carrying value of approximately $163.4 million (RMB
       1.1 billion). The loan is also guaranteed by the CEO and Chairman of the Company. As of
       December 31, 2018, the Company received full amount from the loan. The Company also
       made a restricted deposit of approximately $1.5 million (RMB 10 million) to secure these
       loans. The deposit will be refunded when the loan is repaid upon maturity. On September
       30, 2018, the Company made repayment of approximately $2.9 million (RMB 20 million).
       On October 31, 2018, the Company made additional repayment of approximately $25.9
       million (RMB 178.2 million) to Chang'An Trust. As of December 31, 2018, the balance of
       loans from Chang’An Trust was approximately $116.6 (RMB 801.9 million).

       114.   As to gold-backed loans from Dongguan, the 2018 10-K stated, in relevant part:

       (x) Loans payable to Dongguan Trust
       In July 2018, Wuhan Kingold entered into a gold income rights transfer and repurchase
       agreement (the “Agreement”) with Dongguan Trust. The Agreement allows the Company
       to obtain no more than approximately $145.4 million (RMB 1 billion) to exchange the
       income earning rights of the Company. The Company committed to buy back the rights
       and repay the proceeds received, and shall pay a fixed interest of 11% over a term of 18
       months. The Company determined that this Agreement is essentially a loan agreement due
       to the nature of this transaction. This loan is secured by 4,974 kilograms of Au9999 gold
       in aggregate with carrying value of approximately $165.8 million (RMB 1,140 million).
       The loan is also guaranteed by the CEO and Chairman of the Company. The Company also
       made a restricted deposit of approximately $1.5 million (RMB 10 million) to secure the
       loan. The deposit will be refunded when the loan is repaid upon maturity.
       The Company paid approximately $2.2 million (RMB 15 million) as loan origination fee
       for obtaining this loan. The loan origination fee was recorded as deferred financing cost
       against the loan balance. For year ended December 31, 2018, approximately $0.6 million
       (RMB 3.9 million) deferred financing cost was amortized.

       115.   As to gold-backed loans from Evergrowing, the 2018 10-K stated, in relevant part:

       (c) Loans payable to Evergrowing Bank – Yantai Huanshan Road Branch
       From February 24, 2016 to March 24, 2016, Wuhan Kingold signed ten Loan Agreements
       with the Yantai Huangshan Road Branch of Evergrowing Bank for loans of approximately
       $145.4 million (RMB 1 billion) in aggregate. The purpose of the loans was for purchasing
       gold. The terms of loans are two years and bear fixed interest of 4.75% per year. Based on
       the loan repayment plan as specified in the loan agreements, $145,400 (RMB 1 million)
       was repaid in August 2016, $145,400 (RMB 1 million) was repaid on February 23, 2017
       and another $145,400 (RMB 1 million) was repaid in August 23, 2017. The Company
       repaid approximately $72.3 million (RMB 497 million) to Evergrowing bank Yantai
       Huangshan Road Branch upon maturity.


                                              37
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 38 of 74 PageID #: 38




       For the remaining balance of approximately $72.7 million (RMB 500 million), the
       Company entered into a loan extension agreement with the bank to extend the loan
       borrowing period for additional seven months until October 2018, with the new interest
       rate of 6.5% per year. The loans are secured by 2,735 kilograms of Au9999 gold in
       aggregate with carrying value of approximately $92.5 million (RMB 635.9 million) and
       are guaranteed by the CEO and Chairman of the Company. Upon the maturity of these
       loans, the Company entered into a series of supplemental agreements with Yantai
       Huanshan Road Branch of Evergrowing Bank to extend the term of the loan for additional
       12 months.

       116.   As to gold-backed loans from Minsheng, the 2018 10-K stated, in relevant part:

       (n) Loan payable to Minsheng Trust (new)
       On October 10, 2018, the Company entered into a Trust Loan Contract in the amount of
       no more than approximately $145.4 million (RMB 1.0 billion) with China Minsheng Trust
       Co., Ltd. (“Minsheng Trust”). The purpose of the trust loan is to supplement liquidity
       needs. The Trust Loan will be issued in installments. Each installment of the Trust Loan
       has a 12-month term, and the period from issuance date of the first installment to the
       expiration date of the last installment shall not exceed 18 months. The Trust Loan bears
       interest at a fixed annual rate of 10.5%. The loan is secured by 5,356 kilograms of Au9999
       gold in aggregate with carrying value of approximately $181.9 million (RMB 1.3 billion).
       The loan is also guaranteed by the CEO and Chairman of the Company. As of December
       31, 2018, the Company received the full amount from the loan.
                                            *        *     *
       (p) Loan payable to Minsheng Trust
       On December 26, 2017, the Company entered into a Trust Loan Contract in the amount of
       no more than approximately $218.1 million (RMB 1.5 billion) with China Minsheng Trust
       Co., Ltd. (“Minsheng Trust”). The purpose of the trust loan is to supplement liquidity
       needs. The Trust Loan will be issued in installments. Each installment of the Trust Loan
       has a 24-month term, and the period from issuance date of the first installment to the
       expiration date of the last installment shall not exceed 30 months. The Trust Loan bears
       interest at a fixed annual rate of 9.2%. The loan is secured by 7,887 kilograms of Au9999
       gold in aggregate with carrying value of approximately $270.2 million (RMB 1.9 billion).
       The loan is also guaranteed by the CEO and Chairman of the Company. The Company
       made a restricted deposit of approximately $2.2 million (RMB 15 million) to secure these
       loans. The deposit will be refunded when the loan is repaid upon maturity. As of December
       31, 2018, the Company received full amount from the loan.
       The Company paid approximately $7.8 million (RMB 53.5 million) as loan origination fee
       for obtaining this loan. The loan origination fee was recorded as deferred financing cost
       against the loan balance. For the year ended December 31, 2018 approximately $4.0
       million (RMB 26.6 million) deferred financing cost was amortized.



                                                38
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 39 of 74 PageID #: 39




         117.     The above-referenced statements in the 2018 10-K were false and misleading

 because they failed to disclose that the Company’s loans had been secured with gilded copper bars

 that the Individual Defendants had represented as genuine gold.

         118.     The 2018 10-K also provided the Company’s consolidated balance sheet, which is

 reproduced below:

                                          KINGOLD JEWELRY, INC.
                                      CONSOLIDATED BALANCE SHEETS
                                             (IN U.S. DOLLARS)

                                                                      December 31, December 31,
                                                                          2018         2017

                                    ASSETS

   Cash                                                               $      233,391 $   4,997,125
   Restricted cash                                                         4,798,185     5,534,551
   Accounts receivable                                                       451,059       768,167
   Inventories                                                           127,034,673   135,042,713
   Investments in gold                                                 1,593,557,391 1,562,943,153
   Other current assets and prepaid expenses                                  87,590       100,592
   Value added tax recoverable                                           259,582,324   353,732,758
     Total current assets                                              1,985,744,613 2,063,119,059

  Property and equipment, net                                              5,395,330      7,299,643
  Restricted cash                                                          7,766,372      7,392,721
  Investments in gold                                                    700,225,896    957,124,267
  Other assets                                                               285,768        302,072
  Deferred income tax assets                                                       -      6,677,675
  Land use right                                                             395,719        429,915
    Total long-term assets                                               714,069,085    979,226,293
 TOTAL ASSETS                                                         $2,699,813,698 $3,042,345,352

                LIABILITIES AND STOCKHOLDERS’ EQUITY

 CURRENT LIABILITIES

   Short term loans                                                   $1,034,947,774 $ 962,101,746
   Other payables and accrued expenses                                    15,749,564    18,913,863
   Related party loan                                                     72,699,779   307,389,647
   Due to related party, shareholder                                       3,976,742     2,630,301
   Income tax payable                                                     18,504,197     1,208,742
   Other taxes payable                                                     2,577,102     2,615,463
     Total current liabilities                                         1,148,455,158 1,294,859,762
 Deferred income tax liability                                            24,218,911             -
 Related party loans                                                     373,327,862   567,843,066
 Long term loans                                                         515,477,020   789,410,137
 TOTAL LIABILITIES                                                     2,061,478,951 2,652,112,965

                                                39
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 40 of 74 PageID #: 40



 COMMITMENTS AND CONTINGENCIES
 EQUITY
 Preferred stock, $0.001 par value, 500,000 shares authorized, none issued
   or outstanding as of December 31, 2018 and 2017                                        -              -
 Common stock $0.001 par value, 100,000,000 shares authorized, 66,113,502
   shares issued and outstanding as of December 31, 2018 and 2017                   66,113         66,113
 Additional paid-in capital                                                    224,292,907     80,377,449
 Retained earnings
   Unappropriated                                                              353,213,325    303,666,611
   Appropriated                                                                    967,543        967,543
 Accumulated other comprehensive income, net of tax                             59,794,859      5,154,671
   Total Equity                                                                638,334,747    390,232,387

 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY                                  $2,699,813,698 $3,042,345,352

         119.     The above-referenced consolidated balance sheet in the 2018 10-K was materially

 false and misleading because it overstated assets as of December 31, 2018 due to the Company’s

 misrepresentation of the worth of its investments in gold and the resulting impact on the

 Company’s loans.

         May 13, 2019 8-K
         120.     On May 13, 2019, Kingold filed a current report on Form 8-K (the “May 2019 8-

 K”), in which the Company disclosed that it had been unable to regain compliance with the

 Minimum Bid Price Rule by the May 8, 2019 deadline as required for listing on the NASDAQ.

 The Company further reported that it had been granted a 180-day extension, or until November 4,

 2019, to regain compliance with the Minimum Bid Price Rule.

         May 15, 2019 10-Q
         121.     On May 15, 2019, Kingold filed its quarterly report on Form 10-Q for the fiscal

 quarter ended March 31, 2019 (the “1Q19 10-Q”). The 1Q19 10-Q was signed by Defendants Jia

 and Liu, and contained SOX certifications signed by Defendants Jia and Liu attesting to the

 accuracy of the financial statements contained therein, the disclosure of any material changes to

 the Company’s internal controls, and the disclosure of any fraud committed by the Company, its

 officers, or its directors.

         122.     The 1Q19 10-Q stated the following with respect to legal proceedings:

                                                       40
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 41 of 74 PageID #: 41




       Item 1. Legal Proceedings

       From time to time, we may be subject to legal proceedings and claims in the ordinary
       course of business. We are not currently a party to any litigation the outcome of which, if
       determined adversely to us, would individually or in the aggregate be reasonably expected
       to have a material adverse effect on our business, operating results, cash flows or financial
       condition. Our business may also be adversely affected by risks and uncertainties not
       presently known to us or that we currently believe to be immaterial. If any of the events
       contemplated by the following discussion of risks should occur, our business, prospects,
       financial condition and results of operations may suffer.

       123.    The above-referenced statement in the 1Q19 10-Q was false and misleading

 because it failed to disclose material legal proceedings involving the Company brought by

 Evergrowing Bank.

       124.    The 1Q19 10-Q provided the Company’s consolidated balance sheet, which is

 reproduced below:

                                  KINGOLD JEWELRY, INC.
                          CONDENSED CONSOLIDATED BALANCE SHEETS
                                     (IN U.S. DOLLARS)
                                       (UNAUDITED)

                                                                                    March 31,    December 31,
                                                                                      2019           2018
                                                                                   (Unaudited)
                                           ASSETS

       Cash                                                                    $      926,028 $     233,391
       Restricted cash                                                             15,705,478     4,798,185
       Accounts receivable                                                                  -       451,059
       Inventories                                                                163,848,955   127,034,673
       Investments in gold                                                      2,174,076,950 1,593,557,391
       Value added tax recoverable                                                277,741,555   259,582,324
       Prepaid expenses and other current assets                                      381,376        87,590
         Total current assets                                                   2,632,680,342 1,985,744,613

       Property and equipment, net                                                  5,104,757      5,395,330
       Restricted cash                                                              1,660,633      7,766,372
       Investments in gold                                                        232,428,147    700,225,896
       Land use right                                                                 402,673        395,719
       Other noncurrent assets                                                        519,295        285,768
         Total long-term assets                                                   240,115,505    714,069,085
       TOTAL ASSETS                                                            $2,872,795,847 $2,699,813,698

                     LIABILITIES AND STOCKHOLDERS’ EQUITY

       CURRENT LIABILITIES

                                                    41
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 42 of 74 PageID #: 42




       Short term loans                                                                $1,600,320,041 $1,034,947,774
       Related party loan                                                                  74,494,554     72,699,779
       Due to related party                                                                 4,164,872      3,976,742

       Income tax payable                                                                      15,443,613    18,504,197
       Other taxes payable                                                                      2,008,975     2,577,102
       Accrued expenses and other payables                                                     16,457,625    15,749,564
         Total current liabilities                                                          1,712,889,680 1,148,455,158

        Deferred tax liabilities                                                               12,809,830    24,218,911
        Other long-term liability                                                                 163,887             -
        Related party loans                                                                   348,912,801   373,327,862
        Long term loans                                                                       166,063,261   515,477,020
       TOTAL LIABILITIES                                                                    2,240,839,459 2,061,478,951

       COMMITMENTS AND CONTINGENCIES
       SHAREHOLDERS’ EQUITY
       Preferred stock, $0.001 par value, 500,000 shares authorized, none issued
         or outstanding as of March 31, 2019 and December 31, 2018                                     -              -
       Common stock $0.001 par value, 100,000,000 shares authorized, 66,113,502
         shares issued and outstanding as of March 31, 2019 and December 31, 2018                 66,113         66,113
       Additional paid-in capital                                                            224,298,271    224,292,907
       Retained earnings
         Unappropriated                                                                   359,593,904    353,213,325
         Appropriated                                                                         967,543        967,543
       Accumulated other comprehensive income, net of tax                                  47,030,557     59,794,859
         Total Shareholders’ Equity                                                       631,956,388    638,334,747
       TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY                                      $2,872,795,847 $2,699,813,698


       125.     The 1Q19 10-Q also provided a table of the Company’s inventories, which is

 reproduced below:

       NOTE 3 – INVENTORIES

       Inventories as of March 31, 2019 and December 31, 2018 consisted of the following:

                                                                                                 As of
                                                                                  March 31, 2019 December 31, 2018
                                                                                    (unaudited)
       Raw materials (A)                                                          $    53,960,649 $              -
       Work-in-progress (B)                                                            70,719,294       87,160,453
       Finished goods (C)                                                              39,169,012       39,874,220
         Total inventories                                                        $ 163,848,955 $      127,034,673

       (A) Included 1,536,517 grams of Au9999 gold as of March 31, 2019 and Nil Au9999 gold as of December
       31, 2018.
        (B) Included 2,020,811 grams of Au9999 gold as of March 31, 2019 and 2,570,232 grams of Au9999 gold
       as of December 31, 2018.
       (C) Included 1,111,725 grams of Au9999 gold as of March 31, 2019 and 1,168,892 grams of Au9999 gold
       as of December 31, 2018.



                                                     42
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 43 of 74 PageID #: 43




         126.    The above-referenced consolidated balance sheet and table of inventories contained

 in the 1Q19 10-Q were materially false and misleading because they represented the gilded copper

 alloy bars as genuine gold and failed to disclose that the Company’s loans had been secured with

 counterfeit gold.

         August 9, 2019 10-Q
         127.    On August 9, 2019, Kingold filed its quarterly report on Form 10-Q for the fiscal

 quarter ended June 30, 2019 (the “2Q19 10-Q”). The 2Q19 10-Q was signed by Defendants Jia

 and Liu, and contained SOX certifications signed by Defendants Jia and Liu attesting to the

 accuracy of the financial statements contained therein, the disclosure of any material changes to

 the Company’s internal controls, and the disclosure of any fraud committed by the Company, its

 officers, or its directors.

         128.    The 2Q19 10-Q stated the following with respect to legal proceedings:

         Item 1. Legal Proceedings
         From time to time, we may be subject to legal proceedings and claims in the ordinary
         course of business. We are not currently a party to any litigation the outcome of which, if
         determined adversely to us, would individually or in the aggregate be reasonably
         expected to have a material adverse effect on our business, operating results, cash flows
         or financial condition. Our business may also be adversely affected by risks and
         uncertainties not presently known to us or that we currently believe to be immaterial. If
         any of the events contemplated by the following discussion of risks should occur, our
         business, prospects, financial condition and results of operations may suffer.

         129.    The above-referenced statement in the 2Q19 10-Q was false and misleading

 because it failed to disclose material legal proceedings involving the Company brought by

 Evergrowing Bank.

         130.    The 2Q19 10-Q provided the Company’s consolidated balance sheet, which is

 reproduced below:

                                   KINGOLD JEWELRY, INC.
                           CONDENSED CONSOLIDATED BALANCE SHEETS


                                                     43
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 44 of 74 PageID #: 44



                                             (IN U.S. DOLLARS)
                                               (UNAUDITED)

                                                                                      June 30,   December 31,
                                                                                       2019          2018
                                                                                     (Unaudited)
                                           ASSETS

       Cash                                                                        $ 114,723,841 $      233,391
       Restricted cash                                                                 14,337,042     4,798,185
       Accounts receivable                                                                264,158       451,059
       Inventories                                                                    262,763,620   127,034,673
       Investments in gold                                                          2,215,449,367 1,593,557,391
       Value added tax recoverable                                                    258,933,954   259,582,324
       Prepaid expenses and other current assets                                           82,629        87,590
         Total current assets                                                       2,866,554,611 1,985,744,613

       Property and equipment, net                                                      4,924,793      5,395,330
       Restricted cash                                                                  1,747,539      7,766,372
       Investments in gold                                                            246,949,601    700,225,896
       Land use right                                                                     390,837        395,719
       Other noncurrent assets                                                            492,637        285,768
         Total long-term assets                                                       254,505,407    714,069,085
       TOTAL ASSETS                                                                $3,121,060,018 $2,699,813,698

                     LIABILITIES AND STOCKHOLDERS’ EQUITY

       CURRENT LIABILITIES

       Short term loans                                                            $1,532,528,884 $1,034,947,774
       Related party loan                                                              72,593,313     72,699,779
       Due to related party                                                             4,383,039      3,976,742
       Income tax payable                                                              18,955,285     18,504,197
       Other taxes payable                                                              2,150,167      2,577,102
       Accrued expenses and other payables                                             14,855,067     15,749,564
         Total current liabilities                                                  1,645,465,755 1,148,455,158

        Deferred tax liabilities                                                       71,400,016    24,218,911
        Other long-term liability                                                         160,190             -
        Related party loans                                                           419,694,803   373,327,862
        Long term loans                                                               174,753,888   515,477,020
       TOTAL LIABILITIES                                                            2,311,474,652 2,061,478,951

       COMMITMENTS AND CONTINGENCIES
       SHAREHOLDERS’ EQUITY
       Preferred stock, $0.001 par value, 500,000 shares authorized, none issued
         or outstanding as of June 30, 2019 and December 31, 2018                               -              -
       Common stock $0.001 par value, 100,000,000 shares authorized, 66,113,502
         shares issued and outstanding as of June 30, 2019 and December 31, 2018          66,113         66,113
       Additional paid-in capital                                                    224,298,271    224,292,907
       Retained earnings
         Unappropriated                                                              372,183,091    353,213,325
         Appropriated                                                                    967,543        967,543
       Accumulated other comprehensive income, net of tax                            212,070,348     59,794,859
         Total Shareholders’ Equity                                                  809,585,366    638,334,747

                                                    44
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 45 of 74 PageID #: 45



        TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY                                          $3,121,060,018 $2,699,813,698


        131.    The 2Q19 10-Q also provided a table of the Company’s inventories, which is

 reproduced below:

        NOTE 3 – INVENTORIES

        Inventories as of June 30, 2019 and December 31, 2018 consisted of the following:

                                                                                                       As of
                                                                                        June 30, 2019 December 31, 2018
                                                                                         (unaudited)
          Raw materials (A)                                                             $ 148 ,873,722 $               -
          Work-in-progress (B)                                                             73,045,237         87,160,453
          Finished goods (C)                                                               40,844,661         39,874,220
            Total inventories                                                           $ 262 ,763,620 $     127,034,673

          (A)Included 4,280,771 grams of Au9999 gold as of June 30, 2019 and Nil Au9999 gold as of December 31,
             2018.
          (B)Included 2,108,382 grams of Au9999 gold as of June 30, 2019 and 2,570,232 grams of Au9999 gold as of
             December 31, 2018.
          (C)Included 1,172,133 grams of Au9999 gold as of June 30, 2019 and 1,168,892 grams of Au9999 gold as of
             December 31, 2018.

        132.    The above-referenced consolidated balance sheet and table of inventories contained

 in the 2Q19 10-Q were materially false and misleading because they represented the gilded copper

 alloy bars as genuine gold and failed to disclose that the Company’s loans had been secured with

 counterfeit gold.

        The October 2019 Stock Split
        133.    On October 21, 2019, Kingold filed a current report on Form 8-K disclosing that

 the Company would transact a six-for-one reverse stock split, effective the following day, in order

 to comply with NASDAQ’s Minimum Bid Price Requirement.

        134.    This resulted in the price of the Company’s stock closing at $2.98 per share on

 October 22, 2019, the date on which the split was effectuated.

        November 12, 2019 10-Q
        135.    On November 12, 2019, Kingold filed its quarterly report on Form 10-Q for the

 fiscal quarter ended September 30, 2019 (the “3Q19 10-Q”). The 3Q19 10-Q was signed by

                                                      45
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 46 of 74 PageID #: 46




 Defendants Jia and Liu, and contained SOX certifications signed by Defendants Jia and Liu

 attesting to the accuracy of the financial statements contained therein, the disclosure of any

 material changes to the Company’s internal controls, and the disclosure of any fraud committed

 by the Company, its officers, or its directors.

         136.    The 3Q19 10-Q stated the following with respect to legal proceedings:

         Item 1. Legal Proceedings
         From time to time, we may be subject to legal proceedings and claims in the ordinary
         course of business. We are not currently a party to any litigation the outcome of which, if
         determined adversely to us, would individually or in the aggregate be reasonably expected
         to have a material adverse effect on our business, operating results, cash flows or financial
         condition. Our business may also be adversely affected by risks and uncertainties not
         presently known to us or that we currently believe to be immaterial. If any of the events
         contemplated by the following discussion of risks should occur, our business, prospects,
         financial condition and results of operations may suffer.

         137.    The above-referenced statement in the 3Q19 10-Q was false and misleading

 because it failed to disclose material legal proceedings involving the Company brought by

 Evergrowing Bank.

         138.    The 3Q19 10-Q provided the Company’s consolidated balance sheet, which is

 reproduced below:

                                   KINGOLD JEWELRY, INC.
                           CONDENSED CONSOLIDATED BALANCE SHEETS
                                      (IN U.S. DOLLARS)
                                        (UNAUDITED)

                                                                        September 30,     December 31,
                                                                            2019              2018
                                                                                            (Audited)
                                     ASSETS
 Cash                                                                   $         651,318 $     233,391
 Restricted cash                                                               14,632,279     4,798,185
 Accounts receivable                                                              654,455       451,059
 Inventories                                                                  268,214,300   127,034,673
 Investments in gold                                                        2,323,335,559 1,593,557,391
 Value added tax recoverable                                                  242,624,812   259,582,324
 Short-term investments                                                       195,062,420             -
 Prepaid expenses and other current assets                                        374,843        87,590
 Total current assets                                                       3,045,549,986 1,985,744,613


                                                   46
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 47 of 74 PageID #: 47



 Property and equipment, net                                                          4,420,547      5,395,330
 Restricted cash                                                                      1,681,073      7,766,372
 Investments in gold                                                                267,177,647    700,225,896
 Land use right                                                                         373,324        395,719
 Other noncurrent assets                                                                459,524        285,768
 Total long-term assets                                                             274,112,115    714,069,085
 TOTAL ASSETS                                                                    $3,319,662,101 $2,699,813,698

              LIABILITIES AND STOCKHOLDERS' EQUITY

 CURRENT LIABILITIES

 Short term loans                                                                $1,423,679,826 $1,034,947,774
 Related party loan                                                                  69,832,280     72,699,779
 Due to related party                                                                 4,410,957      3,976,742
 Income tax payable                                                                  18,050,006     18,504,197
 Other taxes payable                                                                  2,184,430      2,577,102
 Convertible notes payable, net of discount                                             599,739              -
 Derivative liabilities                                                                 267,000              -
 Accrued expenses and other payables                                                 17,682,301     15,749,564
 Total current liabilities                                                        1,536,706,539 1,148,455,158

 Deferred tax liabilities                                                           127,501,207         24,218,911
 Related party loans                                                                534,228,724        373,327,862
 Long term loans                                                                    168,107,252        515,477,020
 Other long-term liability                                                              154,098                  -
 TOTAL LIABILITIES                                                                2,366,697,820      2,061,478,951

 COMMITMENTS AND CONTINGENCIES                                                                   -                 -
 SHAREHOLDERS’ EQUITY
 Preferred stock, $0.001 par value, 500,000 shares authorized, none issued or
 outstanding as of September 30, 2019 and December 31, 2018                                      -                 -
 Common stock, $0.001 par value, 100,000,000 shares authorized, 11,018,955
 shares issued and outstanding as of September 30, 2019 and December 31, 2018*           11,019            11,019
 Additional paid-in capital                                                         224,420,422       224,348,001
 Retained earnings
 Unappropriated                                                                     348,178,634       353,213,325
 Appropriated                                                                           967,543           967,543
 Accumulated other comprehensive income, net of tax                                 379,386,663        59,794,859
 Total Shareholders’ Equity                                                         952,964,281       638,334,747

 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY                                      $3,319,662,101 $2,699,813,698


          139.     The 3Q19 10-Q also provided a table of the Company’s inventories, which is

 reproduced below:

          NOTE 3 – INVENTORIES

          Inventories as of March 31, 2019 and December 31, 2018 consisted of the following:

                                                             As of
                                                             March 31, 2019                    December 31, 2018
                                                             (unaudited)

                                                        47
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 48 of 74 PageID #: 48



          Raw materials (A)                                     $          53,960,649            $          -
          Work-in-progress (B)                                             70,719,294                       87,160,453
          Finished goods (C)                                               39,169,012                       39,874,220
            Total inventories                                   $          163,848,955           $          127,034,673


          (A)         Included 1,536,517 grams of Au9999 gold as of March 31, 2019 and Nil Au9999 gold as of
                      December 31, 2018.
          (B)         Included 2,020,811 grams of Au9999 gold as of March 31, 2019 and 2,570,232 grams of
                      Au9999 gold as of December 31, 2018.
          (C)         Included 1,111,725 grams of Au9999 gold as of March 31, 2019 and 1,168,892 grams of
                      Au9999 gold as of December 31, 2018.

          140.     The above-referenced consolidated balance sheet and table of inventories contained

 in the 3Q19 10-Q were materially false and misleading because they represented the gilded copper

 alloy bars as genuine gold and failed to disclose that the Company’s loans had been secured with

 counterfeit gold.

          November 18, 2019 Proxy Statement
          141.     On November 18, 2019, Kingold filed the 2019 Proxy Statement. Defendants Jia,

 Wang, Chen, Wu, and Xia solicited the 2019 Proxy Statement filed pursuant to Section 14(a) of

 the Exchange Act, which contained material misstatements and omissions. 6

          142.     With respect to the Code of Ethics, the 2019 Proxy Statement stated that Kingold

 had “adopted a code of business conduct and ethics that applies to all of our employees, officers

 and directors, including those officers responsible for financial reporting.”

          143.     The 2019 Proxy Statement was false and misleading because, despite assertions to

 the contrary, the Code of Ethics was not followed, as evidenced by the numerous false and

 misleading statements alleged herein, the Individual Defendants’ engagement in the Counterfeit




 6
   Plaintiff’s allegations with respect to the misleading statements in the 2019 Proxy Statement are based solely on
 negligence; they are not based on any allegation of reckless or knowing conduct by or on behalf of the Individual
 Defendants, and they do not allege, and do not sound in, fraud. Plaintiff specifically disclaims any allegations of,
 reliance upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to these
 allegations and related claims.

                                                           48
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 49 of 74 PageID #: 49




 Collateral Scheme, and the Individual Defendants’ failures to report violations of the Code of

 Ethics.

           144.   The 2019 Proxy Statement also failed to disclose, inter alia, that: (1) the Individual

 Defendants improperly engaged in the Counterfeit Collateral Scheme to represent gilded copper

 alloy bars as genuine gold and thereby fraudulently obtain loans; (2) due to the Company’s

 purported gold being gilded copper bars, the value of the gold assets reported in the Company’s

 financial statements was fraudulently inflated; (3) the Company had been engaged in litigation

 with various Creditors since at least 2019; (4) due to the foregoing, the Company would

 foreseeably be subjected to various regulatory consequences, including delisting from the

 Shanghai Gold Exchange and an investigation by the PRC; and (5) the Company failed to maintain

 both its internal operational and financial controls. As a result of the foregoing, the Individual

 Defendants’ public statements were materially false and misleading at all relevant times.

           The Truth Emerges

           145.   On June 1, 2020, Kingold abruptly announced that Defendant Liu would resign

 from his role as the Company’s CFO, effective immediately.

           146.   On June 22, 2020, the Shanghai Gold Exchange announced that Kingold’s

 membership had been cancelled due to violation of membership provisions.

           147.   Then, on June 29, Caixin Global, a Chinese newspaper and media company known

 for its investigative journalism published the Caixin Article, which broke the story that Kingold

 had borrowed more than $2 billion in an assortment of loans collateralized by counterfeited gold

 bars. The Caixin Article stated the following, in relevant part:

           More than a dozen Chinese financial institutions, mainly trust companies, loaned 20 billion
           yuan ($2.8 billion) over the past five years to Wuhan Kingold Jewelry Inc. with pure gold
           as collateral and insurance policies to cover any losses. Kingold is the largest privately
           owned gold processor in central China’s Hubei province. Its shares are listed on the Nasdaq

                                                   49
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 50 of 74 PageID #: 50




       stock exchange in New York. The company is led by Chairman Jia Zhihong, an
       intimidating ex-military man who is the controlling shareholder.
       What could go wrong?
       Well, plenty, as at least some of 83 tons of gold bars used as loan collateral turned out
       to be nothing but gilded copper. That has left lenders holding the bag for the remaining
       6 billion yuan of loans outstanding against the bogus bars. The loans were covered by
       30 billion yuan of property insurance policies issued by state insurer PICC Property and
       Casualty Co. Ltd. (PICC P&C) and other smaller insurers.
       The fake gold came to light in February when Dongguan Trust Co. Ltd. set out to
       liquidate Kingold collateral to cover defaulted debts. In late 2019 Kingold failed to repay
       investors in several trust products. Dongguan Trust said it discovered that the gleaming
       gold bars were actually gilded copper alloy.
       The news sent shockwaves through Kingold’s creditors. China Minsheng Trust Co. Ltd.,
       one of Kingold’s largest creditors, obtained a court order to test collateral before
       Kingold’s debts came due. On May 22, the test result returned saying the bars sealed in
       Minsheng Trust’s coffers are also copper alloy.
       Authorities are investigating how this happened. Kingold chief Jia flatly denies that
       anything is wrong with the collateral his company put up.
                                            *        *      *
       In the case of Kingold, the company said it took out loans against gold to supplement its
       cash holdings, support business operations and expand gold reserves, according to public
       records. In 2018, the company beat a number of competitors in bidding to buy a controlling
       stake in stateowned auto parts maker Tri-Ring Group. Kingold offered 7 billion yuan in
       cash for 99.97% of TriRing. The Hubei government cited the deal as a model of so-called
       mixed-ownership reform, which seeks to invite private shareholders into state-owned
       enterprises. But Kingold has faced problems taking over Tri-Ring’s assets amid a series of
       corruption probes and disputes involving Tri-Ring. After obtaining the test results,
       Minsheng Trust executive said the company asked Jia whether the company fabricated the
       gold bars. “He flatly denied it and said it was because some of the gold the company
       acquired in early days had low purity,” the executive said. In a telephone interview with
       Caixin in early June, Jia denied that the gold pledged by his company was faked. “How
       could it be fake if insurance companies agreed to cover it?” he said and refused to comment
       further.
       As of early June, Minsheng Trust, Dongguan Trust and a smaller creditor Chang’An
       Trust filed lawsuits against Kingold and demanded that PICC P&C cover their losses.
       PICC P&C declined to comment to Caixin on the matter but said the case is in judicial
       procedure.
       A source from PICC P&C told Caixin that the claim procedure should be initiated by
       Kingold as the insured party rather than financial institutions as beneficiaries. Kingold
       hasn’t made a claim, the source said.


                                                50
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 51 of 74 PageID #: 51




       Caixin learned that the Hubei provincial government set up a special task force to oversee
       the matter and that the public security department launched an investigation. The
       Shanghai Gold Exchange, a gold industry self-regulatory organization, disqualified
       Kingold as a member June 24.
       All that glitters is not gold
       Following Dongguan Trust and Minsheng Trust, two other Kingold creditors also tested
       pledged gold bars and found they were fake, Caixin learned. A Dongguan Trust employee
       said his company reported the case to police Feb. 27, the day after the Hubei branch.
       Kingold has defaulted on 1.8 billion yuan of loans from Dongguan Trust with an additional
       1.6 billion yuan due in July. The 83 tons of purportedly pure gold stored in creditors’
       coffers by Kingold as of June, backing the 16 billion yuan of loans, would be equivalent to
       22% of China’s annual gold production and 4.2% of the state gold reserve as of 2019.
       Founded in 2002 by Jia, Kingold was previously a gold factory in Hubei affiliated with the
       People’s Bank of China that was split off from the central bank during a restructuring. With
       businesses ranging from gold jewelry design, manufacturing and trading, Kingold is one
       of China’s largest gold jewelry manufacturers, according to the company website. The
       company debuted on Nasdaq in 2010. The stock currently trades around $1 apiece, giving
       Kingold a market value of $12 million, down 70% from a year ago. A company financial
       report showed that Kingold had $3.3 billion of total assets as of the end of September 2019,
       with liabilities of $2.4 billion. Jia, now 59, served in the military in Wuhan and Guangzhou
       and spent six years living in Hong Kong. He once managed gold mines owned by the
       People’s Liberation Army.
                                             *        *     *
       Several trust company sources said Jia is well connected in Hubei, which may explain
       Kingold’s surprise victory in the Tri-Ring deal. But a financial industry source in Hubei
       said Jia’s business is not as solid as it may appear.
       “We knew for years that he doesn't have much gold ― all he has is copper,” said the
       source, who declined to be named.
       Local financial institutions in Hubei have avoided doing business with Kingold, but they
       don’t want to offend him publicly, the source said.
       “Almost none of Hubei’s local trust companies and banks has been involved in (Kingold’s)
       financing,” he said.
       Public records showed that most of Kingold’s creditors are from outside Hubei. Caixin
       learned from regulatory sources that Minsheng Trust is the largest creditor of Kingold with
       nearly 4.1 billion yuan of outstanding loans, followed by [Evergrowing] Bank’s 3.9 billion
       yuan, Dongguan Trust’s 3.4 billion yuan, Anxin Trust & Investment Co.’s 1.9 billion yuan
       and Sichuan Trust Co.’s 1.8 billion yuan.
       Several industry sources told Caixin that the institutions were willing to offer loans to
       Kingold because Jia promised to help them dispose of bad loans. [Evergrowing] Bank is
       the only commercial bank involved in the Kingold affair. The bank in 2017 provided an 8


                                                 51
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 52 of 74 PageID #: 52




       billion yuan loan to Kingold, which in return agreed to help the bank write off 500 million
       yuan of bad loans, bank sources said. Kingold repaid half of the debts in 2018.
       But the loan issuance involved many irregularities as access to the pledged gold and
       testing procedures was controlled by Kingold, one [Evergrowing] employee said. The loan
       was pushed forward by Song Hao, former head of [Evergrowing]’s Yantai branch. Song
       was placed under graft investigation in March 2018 in connection with the bank’s disgraced
       former Chairman Cai Guohua, whose downfall led to a major revamp in the bank’s
       management. In 2019, [Evergrowing]’s new management sued Kingold for the unpaid
       loans and moved to dispose the collateral. But a test of the gold bars found they are “all
       copper,” the bank source said. It is still unclear whether the collateral was faked in the first
       place or replaced afterward. Sources from Minsheng Trust and Dongguan Trust confirmed
       that the collateral was examined by third-party testing institutions and strictly monitored
       by representatives from Kingold, lenders and insurers during the process of delivery. “I
       still can’t understand which part went wrong,” a Minsheng Trust source said. Bank records
       showed that the vault where the collateral was stored was never opened, the source said.
                                              *        *      *
       Since 2015, Kingold has increased its reliance on gold-backed borrowing and started
       working with PICC P&C to cover the loans. In 2016, Kingold borrowed 11 billion yuan,
       nearly 16 times higher than the previous year’s figure. Its debt-to asset ratio surged to
       87.5% from 43.4%, according to a company financial report. That year, Kingold pledged
       54.7 tons of gold for loans, 7.5 times higher than the previous year.
       A person close to Jia said the surge of borrowing was partly due to Kingold’s pursuit of
       Tri-Ring... The deal drew immediate controversy as some rival bidders questioned the
       transparency of the bidding process and Kingold’s qualifications. According to Kingold’s
       financial reports, the company had only 100 million yuan of net assets in 2016 and 2 billion
       yuan in 2017, sparking doubts over its capacity to pay for the deal.
       Despite the fuss, Kingold paid 2.8 billion yuan for the first installment shortly after the
       announcement of the deal. The second installment of 2.4 billion yuan was paid several
       months later with funds raised from Dongguan Trust.
       In December, Tri-Ring completed its business registration change, marking completion of
       Kingold’s takeover. However, the new owner has since faced troubles mobilizing Tri-
       Ring’s assets because of a series of corruption probes surrounding the auto parts maker
       since early 2019 that brought down TriRing’s former chairman.
       A major part of Tri-Ring’s assets were frozen amid the investigation and subsequent debt
       disputes, limiting Jia’s access to the assets.
       Hobbled by the Tri-Ring deal, which cost billions of yuan but has yet to make any return,
       Jia’s capital chain was eventually broken when [Evergrowing] Bank pushed for repayment,
       triggering a series of events that brought the fake gold to light, said a person close to the
       matter.
                                              *        *      *


                                                  52
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 53 of 74 PageID #: 53




        Insurers’ involvement was key to the success of Kingold’s gold-backed loan deals. The
        insurance policies provided by leading state-owned insurers like PICC P&C were a major
        factor defusing lenders’ risk concerns, several trust company sources said. “Without the
        insurance coverage from PICC P&C, (we) wouldn’t issue loans to Kingold as the collateral
        can only be tested through random picked samples,” one person said. PICC P&C’s Hubei
        branch provided coverage for most of Kingold’s loans, Caixin learned. All the policies will
        expire by October. As of June 11, 60 policies were still valid or involved in lawsuits.
 (Emphasis added.)
        148.    The Caixin Article also indicated that the Individual Defendants may have colluded

 with individuals in leadership positions at certain of the Creditors in order to carry out the

 Counterfeit Collateral Scheme, stating:

        [T]he loan issuance [from Evergrowing to Kingold] involved many irregularities as
        access to the pledged gold and testing procedures was controlled by Kingold, one
        [Evergrowing] employee said. The loan was pushed forward by Song Hao, former head of
        [Evergrowing]’s Yantai branch. Song was placed under graft investigation in March 2018
        in connection with the bank’s disgraced former Chairman Cai Guohua, whose downfall led
        to a major revamp in the bank’s management.

                                                *        *     *

        A financial regulatory official told Caixin that previous investigations of loan fraud cases
        involving fake gold pledges found there was often collusion between borrowers and
        financial institutions.
        Earlier this year, PICC P&C removed its Hubei branch party head and general manager
        Liu Fangming. Sources said staff members involved in business with Kingold were also
        dismissed.
        PICC P&C said Liu [Fangming]’s removal was due to internal management issues. It
        didn't answer Caixin’s question about whether Liu [Fangming] was involved in the
        Kingold scandal.
 (Emphasis added.)
        149.    On this news, Kingold stock dropped by more than 24%, or $0.27, from $1.12 per

 share at the close of trading on June 26, 2020, the prior trading day, to $0.85 per share at the close

 of trading on June 29, 2020.

        150.    On July 6, 2020, Kingold filed the July 6, 2020 8-K, which disclosed that the

 Company had “received various notices of default on a number of loans with seven lenders. The


                                                    53
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 54 of 74 PageID #: 54




 loans are all secured by gold assets in the control of the lenders, the adequacy and integrity of

 which are under dispute,” and that “[t]he aggregate amount of loans for which Wuhan Kingold has

 received notices of default is approximately RMB 10 billion,” or approximately $1,430.8 million

 at the current exchange rate of 1 RMB:0.14 USD.

            151.   The July 6, 2020 8-K also revealed that in February 2020, Anxin had filed a lawsuit

 against Wuhan Kingold in connection with a dispute over the gold-backed loans Anxin had

 disbursed to Kingold.

            152.   The July 6, 2020 8-K indicated that Defendants Chen and Wu had been appointed

 to a special committee to investigate the allegations described herein, and that Defendants Chen

 and Wu were empowered to hire independent advisors in connection with the investigation.

            153.   Lastly, on July 14, 2020, the Company filed a current report on Form 8-K (the “July

 14, 2020 8-K”) disclosing details regarding the Anxin lawsuit, the existence of which had been

 initially disclosed in the July 6, 2020 8-K. The July 14, 2020 8-K disclosed the following additional

 details:

            Anxin Litigation Update. As previously disclosed, in February 2020, Anxin Trust Co.,
            Ltd. (“Anxin Trust”) filed a lawsuit against Wuhan Kingold and the Company’s CEO in
            connection with the loan dispute arising from the loan agreement Wuhan Kingold entered
            into with Anxin Trust on January 29, 2016, and related extension and supplemental
            agreements. In April 2020, the plaintiff amended its complaint to add an additional
            defendant, Wuhan Kingold Industrial Group Co., Ltd, a related party to the Company, to
            the case and to change the outstanding balance of the due and payable amount under the
            loan from approximately RMB 0.39 billion in interest to a total of approximately RMB 2.3
            billion including approximately RMB 2.0 billion of loan principal. This loan dispute suit
            is pending with the Shanghai Financial Court (the “Financial Court”). To preserve the
            defendants’ assets pending the outcome of the trial, in May 2020, the Financial Court
            issued a ruling and ordered to freeze the defendants’ assets of an aggregate value of
            approximately RMB 1.9 billion, including bank deposits, real property or personal
            property. At present, the parties’ suit regarding venue change is pending with the Shanghai
            High People’s Court and no hearing has been scheduled as of the date of this report.
 (Emphasis added.)



                                                    54
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 55 of 74 PageID #: 55




        154.    The July 14, 2020 8-K further disclosed that the Company had failed to file its 1Q20

 10-Q before its due date. The Company would, at that time, have been required to disclose Anxin’s

 lawsuit against the Company and any other litigation with Lenders which may have been pending.

 The July 14, 2020 8-K also disclosed that the special committee announced in the July 6, 2020 8-

 K was unable to retain advisors due to the Company’s bank accounts being frozen.

        155.    On August 11, 2020, the Company filed a current report on Form 8-K indicating

 that the Company had notified NASDAQ authorities of the Company’s intention to voluntarily

 delist its common stock from NASDAQ. The Form 8-K stated, among other things, that “[t]he

 decision to delist from NASDAQ resulted from the Board of Directors’ review of numerous

 factors, particularly the cost and feasibility of ongoing compliance with the NASDAQ listing

 requirements and the Company’s current financial condition.”

        156.    On August 15, 2020, Friedman sent Kingold a letter indicating that the firm had

 resigned as the Company’s independent registered public accounting firm, effective immediately.

 In its resignation letter, which the Company included as an exhibit to a current report on Form 8-

 K filed with the SEC on August 20, 2020, Friedman stated the following, in relevant part:

        This letter serves as notification that we have become aware of information which
        relates to Kingold Jewelry, Inc.’s (“the Company”) financial statements for the
        years ended December 31, 2016, December 31, 2017 and December 31, 2018 (“the
        financial statements”), which was not known to Friedman at the date of our audit
        reports relating to the financial statements, and which is of such a nature and from
        such a source that we would have investigated the information had it come to our
        attention during the course of the audits relating to the financial statements. The
        Company has not cooperated in attempting to substantiate this information and,
        as a result, Friedman is unable to conduct a satisfactory investigation of the
        information. Accordingly, Friedman’s audit reports on the financial statements
        should no longer be relied upon or associated with the financial statements.

                                          *      *       *

        This letter also serves as notification of Friedman’s resignation as the Company’s
        independent registered public accounting firm. Consistent with the terms of our
        engagement letter, we have elected to withdraw from this engagement because, in

                                                 55
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 56 of 74 PageID #: 56




        our judgment, we are unable to obtain reasonable assurance about the financial
        statements as would be required to issue an unmodified audit opinion. We also
        confirm that the client-auditor relationship between the Company and Friedman
        LLP has ceased.

 (Emphasis added.)
        157.    On August 31, 2020, the Company’s stock was delisted from NASDAQ, and began

 trading on the OTC.

        The Company’s Delinquent Filings

        158.    Throughout its history as a publicly-traded company, Kingold’s management have

 frequently failed to timely file the Company’s required quarterly and annual reports with the SEC,

 and have consistently availed themselves of the SEC’s as-of-right extension to file past the

 deadline without penalty. For instance, the 2017 10-K, the 3Q18 10-Q, the 2018 10-K, and the

 1Q19 10-Q were each submitted past the ordinary deadline, but before the extended deadline.

        159.    On June 30, 2020, the Company was notified by NASDAQ that it was in violation

 of the requirements of NASDAQ Listing Rule 5250(c)(1) for continued listing on the NASDAQ

 because the Individual Defendants had failed to timely file with the SEC the Company’s 1Q20 10-

 Q. NASDAQ further stated that the Company had until August 29, 2020 to either file its 1Q20 10-

 Q or submit a plan to do so. As of the date of the filing of this complaint, however, the Individual

 Defendants have yet to file the Company’s 1Q20 10-Q.

        160.    On July 2, 2020, the Company was notified by NASDAQ that it was in further

 violation of NASDAQ Listing Rule 5250(c)(1) because the Individual Defendants had failed to

 timely file with the SEC the Company’s 2019 10-K. NASDAQ further stated that, pursuant to

 NASDAQ’s discretionary authority set forth in Listing Rule 5101, it was accelerating the deadline

 to file or submit a plan to do so. NASDAQ granted Kingold until July 16, 2020 to submit a plan




                                                 56
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 57 of 74 PageID #: 57




 to regain compliance. Yet, the Individual Defendants missed this deadline as well, and as of the

 date of the filing of this complaint, the Individual Defendants have yet to file the 2019 10-K.

        161.    The fact that the Individual Defendants have failed to file the Company’s required

 annual and periodic reports with the SEC for more than half a year—let alone the fact that the

 Individual Defendants made materially false statements in the Company’s SEC filings and

 continued to do so even after their fraudulent conduct was exposed in the news media—gives rise

 to the inference that the Individual Defendants have abandoned the Company in order to serve

 their own interests to the detriment of Kingold and its shareholders.

                                   DAMAGES TO KINGOLD

        162.    As a direct and proximate result of the Individual Defendants’ misconduct, Kingold

 will lose and expend many millions of dollars.

        163.    Such expenditures include, but are not limited to, legal fees and payments

 associated with the Securities Class Actions filed against the Company, its CEO, and its former

 CFO, and amounts paid to outside lawyers, accountants, and investigators in connection thereto,

 as well as punitive amounts levied by Chinese governmental authorities and/or other parties in

 connection with the freeze on Kingold’s bank accounts.

        164.    Such expenditures also include legal fees associated with the various Creditors’

 lawsuits involving the Company, including the lawsuits filed by Evergrowing and Anxin, as well

 as any fees associated with the PRC’s investigation of the Company.

        165.    Such expenditures also include, but are not limited to, compensation, bonuses, and

 benefits paid to the Individual Defendants who breached their fiduciary duties to the Company.

        166.    Such losses include the Company’s delisting from NASDAQ and from the

 Shanghai Gold Exchange.



                                                  57
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 58 of 74 PageID #: 58




         167.    As a direct and proximate result of the Individual Defendants’ conduct, Kingold

 has also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s

 discount” that will plague the Company’s stock in the future due to the Company’s

 misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

 enrichment.

                                  DERIVATIVE ALLEGATIONS

         168.    Plaintiff brings this action derivatively and for the benefit of Kingold to redress

 injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their

 fiduciary duties as directors and/or officers of Kingold and unjust enrichment, as well as the aiding

 and abetting thereof.

         169.    Kingold is named solely as a nominal party in this action. This is not a collusive

 action to confer jurisdiction on this Court that it would not otherwise have.

         170.    Plaintiff is, and has been since the beginning of the Relevant Period, a Kingold

 shareholder. Plaintiff will adequately and fairly represent the interests of Kingold in enforcing and

 prosecuting its rights, and, to that end, has retained competent counsel, experienced in derivative

 litigation, to enforce and prosecute this action.

                                        DEMAND FUTILITY

         171.    Plaintiff incorporates by reference and re-alleges each and every allegation stated

 above as if fully set forth herein.

         172.    A pre-suit demand on the Board of Kingold is futile and, therefore, excused. At the

 time of filing of this action, the Board consists of the following five individuals: Defendants Jia,

 Chen, Wang, Wu, and Xia (the “Directors”). Plaintiff needs only to allege demand futility as to

 three of the five Directors who are on the Board at the time this action is commenced.



                                                     58
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 59 of 74 PageID #: 59




        173.    Demand is excused as to all of the Directors because each one of them faces,

 individually and collectively, a substantial likelihood of liability as a result of their knowing or

 reckless engagement in the Counterfeit Collateral Scheme and in the scheme to cause the Company

 to make false and misleading statements and omissions of material facts, which renders them

 unable to impartially investigate the charges and decide whether to pursue action against

 themselves and the other perpetrators of the scheme.

        174.    In complete abdication of their fiduciary duties, the Directors either knowingly or

 recklessly participated in the Counterfeit Collateral Scheme and in making and/or causing the

 Company to make the materially false and misleading statements alleged herein. The fraudulent

 schemes were intended to make the Company appear more profitable and attractive to investors.

 As a result of the foregoing, the Directors breached their fiduciary duties, face a substantial

 likelihood of liability, are not disinterested, and demand upon them is futile, and thus excused.

        175.    Additional reasons that demand on Defendant Jia is futile follow. Defendant Jia is

 the Company’s founder, and has served as the Company’s CEO and Chairman of the Board since

 2009. Thus, as the Company admits, he is a non-independent director. Defendant Jia has received

 and continues to receive compensation for his roles with the Company as described herein. As of

 November 14, 2019, Defendant Jia owned approximately 25.5% of the Company’s outstanding

 shares, making him a majority shareholder. Additionally, Defendant Jia and, in some instances,

 his spouse personally guaranteed all the loans that are at issue as described herein. Defendant Jia

 was ultimately responsible for all of the false and misleading statements and omissions that were

 made, including those contained in the Company’s SEC filings referenced herein. As the

 Company’s highest officer and as a trusted Company director, he conducted little, if any, oversight

 of the Company’s engagement in the Counterfeit Collateral Scheme and in the scheme to make



                                                 59
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 60 of 74 PageID #: 60




 false and misleading statements, consciously disregarded his duties to monitor such controls over

 reporting and engagement in the scheme, and consciously disregarded his duties to protect

 corporate assets. Moreover, Defendant Jia is a defendant in the Securities Class Actions. For these

 reasons, Defendant Jia breached his fiduciary duties, faces a substantial likelihood of liability, is

 not independent or disinterested, and thus demand upon him is futile and, therefore, excused.

        176.    Additional reasons that demand on Defendant Wang is futile follow. Defendant

 Wang has served as a Company director and as the Company’s General Manager since 2014.

 Defendant Wang has received and continues to receive compensation for his role as General

 Manager as described above. As a trusted Company officer and director, he conducted little, if

 any, oversight of the Company’s engagement in the Counterfeit Collateral Scheme and in the

 scheme to make false and misleading statements, consciously disregarded his duties to monitor

 such controls over reporting and engagement in the scheme, and consciously disregarded his duties

 to protect corporate assets. Furthermore, Defendant Wang signed, and thus personally made the

 false and misleading statements in the 2017 and 2018 10-Ks. For these reasons, Defendant Wang

 breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or

 disinterested, and thus demand upon him is futile and, therefore, excused.

        177.    Additional reasons that demand on Defendant Chen is futile follow. Defendant

 Chen has served as a Company director since June 2014, and serves as Chair of the Nominating

 Committee and as a member of the Audit Committee and Compensation Committee. Defendant

 Chen has received and continues to receive compensation for his role on the Board as described

 above. As a trusted Company director, he conducted little, if any, oversight of the Company’s

 engagement in the Counterfeit Collateral Scheme and in the scheme to make false and misleading

 statements, consciously disregarded his duties to monitor such controls over reporting and



                                                  60
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 61 of 74 PageID #: 61




 engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

 Furthermore, Defendant Chen signed, and thus personally made the false and misleading

 statements in the 2017 and 2018 10-Ks. For these reasons, Defendant Chen breached his fiduciary

 duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus

 demand upon him is futile and, therefore, excused.

        178.    Additional reasons that demand on Defendant Wu is futile follow. Defendant Wu

 has served as a Company director since May 2016, and serves as Chair of the Audit Committee

 and as a member of the Nominating Committee and Compensation Committee. Defendant Wu has

 received and continues to receive compensation for her role on the Board as described above. As

 a trusted Company director, she conducted little, if any, oversight of the Company’s engagement

 in the Counterfeit Collateral Scheme and in the scheme to make false and misleading statements,

 consciously disregarded her duties to monitor such controls over reporting and engagement in the

 scheme, and consciously disregarded her duties to protect corporate assets. Furthermore,

 Defendant Wu signed, and thus personally made the false and misleading statements in the 2017

 and 2018 10-Ks. For these reasons, Defendant Wu breached her fiduciary duties, faces a substantial

 likelihood of liability, is not independent or disinterested, and thus demand upon her is futile and,

 therefore, excused.

        179.    Additional reasons that demand on Defendant Xia is futile follow. Defendant Xia

 has served as a Company director since August 2016, and serves as Chair of the Compensation

 Committee and as a member of the Audit Committee and Nominating Committee. As a trusted

 Company director, he conducted little, if any, oversight of the Company’s engagement in the

 Counterfeit Collateral Scheme and in the scheme to make false and misleading statements,

 consciously disregarded his duties to monitor such controls over reporting and engagement in the



                                                  61
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 62 of 74 PageID #: 62




 scheme, and consciously disregarded his duties to protect corporate assets. Furthermore,

 Defendant Xia signed, and thus personally made the false and misleading statements in the 2017

 and 2018 10-Ks. For these reasons, Defendant Xia breached his fiduciary duties, faces a substantial

 likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,

 therefore, excused.

         180.   Additional reasons that demand on the Board is futile follow.

         181.   Demand is excused in this case because the Directors, all of whom are named as

 defendants in this action, are beholden to and controlled by Defendant Jia, whose beneficial share

 ownership provided him with approximately 25.6% of total shareholder voting power as of

 November 14, 2019. These shareholdings provide Defendant Jia with significant control over the

 election of the Directors, and especially over Defendant Wang, who serves as the Company’s

 General Manager in addition to serving as a Company director. Thus, the Directors are unable to

 evaluate a demand with disinterest or independence as a result of Defendant Jia’s control over

 them.

         182.   Defendants Chen, Wu, and Xia (the “Audit Committee Defendants”) served as

 members of the Audit Committee during the Relevant Period. Pursuant to the Audit Committee

 Charter, the Audit Committee Defendants are responsible for overseeing, among other things, the

 Company’s accounting and financial reporting processes and the Company’s compliance with

 legal and regulatory requirements. The Audit Committee Defendants failed to ensure the integrity

 of the Company’s accounting and financial reporting processes, as they are charged to do under

 the Audit Committee Charter, allowing the Company to file false and misleading financial

 statements with the SEC. Thus, the Audit Committee Defendants breached their fiduciary duties,

 are not disinterested, and demand is excused as to them.



                                                  62
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 63 of 74 PageID #: 63




        183.    In violation of the Code of Ethics, the Directors conducted little, if any, oversight

 of the Company’s internal controls over public reporting and of the Company’s involvement in the

 Counterfeit Collateral Scheme and in the scheme to issue materially false and misleading

 statements to the public and to facilitate and disguise the Individual Defendants’ violations of law,

 including breaches of fiduciary duty, unjust enrichment, abuse of control, gross mismanagement,

 waste of corporate assets, and violations of the Exchange Act. In violation of the Code of Ethics,

 the Directors failed to comply with the law. Thus, the Directors face a substantial likelihood of

 liability and demand is futile as to them.

        184.    Kingold has been and will continue to be exposed to significant losses due to the

 wrongdoing complained of herein, yet the Directors have not filed any lawsuits against themselves

 or others who were responsible for that wrongful conduct to attempt to recover for Kingold any

 part of the damages Kingold suffered and will continue to suffer thereby. Thus, any demand upon

 the Directors would be futile.

        185.    The Individual Defendants’ conduct described herein and summarized above could

 not have been the product of legitimate business judgment as it was based on bad faith and

 intentional, reckless, or disloyal misconduct. Thus, none of the Directors can claim exculpation

 from their violations of duty pursuant to the Company’s charter (to the extent such a provision

 exists). As a majority of the Directors face a substantial likelihood of liability, they are self-

 interested in the transactions challenged herein and cannot be presumed to be capable of exercising

 independent and disinterested judgment about whether to pursue this action on behalf of the

 shareholders of the Company. Accordingly, demand is excused as being futile.

        186.    The acts complained of herein constitute violations of fiduciary duties owed by

 Kingold’s officers and directors, and these acts are incapable of ratification.



                                                  63
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 64 of 74 PageID #: 64




        187.    The Directors may also be protected against personal liability for their acts of

 mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability

 insurance if they caused the Company to purchase it for their protection with corporate funds, i.e.,

 monies belonging to the stockholders of Kingold. If there is a directors’ and officers’ liability

 insurance policy covering the Directors, it may contain provisions that eliminate coverage for any

 action brought directly by the Company against the Directors, known as, inter alia, the “insured-

 versus-insured exclusion.” As a result, if the Directors were to sue themselves or certain of the

 officers of Kingold, there would be no directors’ and officers’ insurance protection. Accordingly,

 the Directors cannot be expected to bring such a suit. On the other hand, if the suit is brought

 derivatively, as this action is brought, such insurance coverage, if such an insurance policy exists,

 will provide a basis for the Company to effectuate a recovery. Thus, demand on the Directors is

 futile and, therefore, excused.

        188.    If there is no directors’ and officers’ liability insurance, then the Directors will not

 cause Kingold to sue the Individual Defendants named herein, because, if they did, they would

 face a large uninsured individual liability. Accordingly, demand is futile in that event, as well.

        189.    Thus, for all of the reasons set forth above, all of the Directors, and, if not all of

 them, at least three of the Directors cannot consider a demand with disinterestedness and

 independence. Consequently, a demand upon the Board is excused as futile.

                                            FIRST CLAIM

                         Against Individual Defendants for Violations of
                               Section 14(a) of the Exchange Act

        190.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

 above, as though fully set forth herein.




                                                  64
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 65 of 74 PageID #: 65




        191.    Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

 be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

 commerce or of any facility of a national securities exchange or otherwise, in contravention of

 such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

 interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

 proxy or consent or authorization in respect of any security (other than an exempted security)

 registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

        192.    Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

 proxy statement shall contain “any statement which, at the time and in the light of the

 circumstances under which it is made, is false or misleading with respect to any material fact, or

 which omits to state any material fact necessary in order to make the statements therein not false

 or misleading.” 17 C.F.R. §240.14a-9.

        193.    Under the direction and watch of the Directors, the 2018 Proxy Statement failed to

 disclose, inter alia, that: (1) the Individual Defendants improperly engaged in the Counterfeit

 Collateral Scheme to represent gilded copper alloy bars as genuine gold and thereby fraudulently

 obtain loans; (2) due to the Company’s purported gold being gilded copper bars, the value of the

 gold assets reported in the Company’s financial statements was fraudulently inflated; (3) the

 foregoing misconduct would foreseeably subject the Company to litigation with various Creditors

 and to various regulatory consequences, including delisting from the Shanghai Gold Exchange and

 an investigation by the PRC; and (4) the Company failed to maintain both its internal operational

 and financial controls. As a result of the foregoing, the Individual Defendants’ public statements

 were materially false and misleading at all relevant times.




                                                   65
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 66 of 74 PageID #: 66




         194.    Under the direction and watch of the Directors, the 2019 Proxy Statement failed to

 disclose, inter alia, that: (1) the Individual Defendants improperly engaged in the Counterfeit

 Collateral Scheme to represent gilded copper alloy bars as genuine gold and thereby fraudulently

 obtain loans; (2) due to the Company’s purported gold being gilded copper bars, the value of the

 gold assets reported in the Company’s financial statements was fraudulently inflated; (3) the

 Company had been engaged in litigation with various Creditors since at least 2019; (4) due to the

 foregoing, the Company would foreseeably be subjected to various regulatory consequences,

 including delisting from the Shanghai Gold Exchange and an investigation by the PRC; and (5)

 the Company failed to maintain both its internal operational and financial controls. As a result of

 the foregoing, the Individual Defendants’ public statements were materially false and misleading

 at all relevant times.

         195.    Moreover, the 2018 and 2019 Proxy Statements (the “Proxy Statements”) were

 false and misleading when they discussed the Company’s adherence to specific governance

 policies and procedures, including the Code of Ethics, due to the Individual Defendants’ failures

 to abide by them and their engagement in the Counterfeit Collateral Scheme and in the scheme to

 issue false and misleading statements and omissions of material fact.

         196.    In the exercise of reasonable care, the Individual Defendants should have known

 that by misrepresenting or failing to disclose the foregoing material facts, the statements contained

 in the Proxy Statements were materially false and misleading. The misrepresentations and

 omissions were material to Plaintiff in voting on the matters set forth for shareholder determination

 in the Proxy Statements, including but not limited to, election of directors, ratification of an

 independent auditor, and advisory approval of officer compensation.




                                                  66
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 67 of 74 PageID #: 67




        197.    The false and misleading elements of the Proxy Statements led to the re-election of

 Defendants Jia, Wang, Chen, Wu, and Xia, which allowed them to continue breaching their

 fiduciary duties to Kingold.

        198.    The Company was damaged as a result of the Individual Defendants’ material

 misrepresentations and omissions in the Proxy Statements.

        199.    Plaintiff on behalf of Kingold has no adequate remedy at law.

                                         SECOND CLAIM

               Against the Individual Defendants for Breach of Fiduciary Duties

        200.     Plaintiff incorporates by reference and re-alleges each and every allegation set

 forth above, as though fully set forth herein.

        201.    Each Individual Defendant owed to the Company the duty to exercise candor, good

 faith, and loyalty in the management and administration of Kingold’s business and affairs.

        202.    Each of the Individual Defendants violated and breached fiduciary duties of candor,

 good faith, loyalty, reasonable inquiry, oversight, and supervision.

        203.    The Individual Defendants’ conduct set forth herein was due to their intentional or

 reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

 Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

 rights and interests of Kingold.

        204.    In breach of their fiduciary duties owed to Kingold, the Individual Defendants

 willfully or recklessly caused the Company to engage in the Counterfeit Collateral Scheme and to

 make false and misleading statements and omissions of material fact that failed to disclose, inter

 alia, that (1) the Individual Defendants improperly engaged in the Counterfeit Collateral Scheme

 to represent gilded copper alloy bars as genuine gold and thereby fraudulently obtain loans; (2)



                                                  67
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 68 of 74 PageID #: 68




 due to the Company’s purported gold being gilded copper bars, the value of the gold assets reported

 in the Company’s financial statements was fraudulently inflated; (3) the Company had been

 engaged in litigation with various Creditors since at least 2019; (4) due to the foregoing, the

 Company would foreseeably be subjected to various regulatory consequences, including delisting

 from the Shanghai Gold Exchange and an investigation by the PRC; and (5) the Company failed

 to maintain both its internal operational and financial controls. As a result of the foregoing, the

 Individual Defendants’ public statements were materially false and misleading at all relevant

 times.

          205.   The Individual Defendants failed to correct and/or caused the Company to fail to

 correct the false and/or misleading statements and/or omissions of material fact referenced herein,

 rendering them personally liable to the Company for breaching their fiduciary duties.

          206.   In further breach of their fiduciary duties, the Individual Defendants failed to

 maintain internal controls over operations or financial reporting and failed to timely file the 1Q20

 10-Q and the 2019 10-K with the SEC.

          207.   The Individual Defendants had actual or constructive knowledge that the Company

 issued materially false and misleading statements, and they failed to correct those public

 statements and representations. The Individual Defendants had actual knowledge of the

 misrepresentations and omissions of material facts set forth herein, or acted with reckless disregard

 for the truth, in that they failed to ascertain and to disclose such facts, even though such facts were

 available to them. Such material misrepresentations and omissions were committed knowingly or

 recklessly and for the purpose and effect of artificially inflating the price of Kingold’s securities.

          208.   The Individual Defendants had actual or constructive knowledge that they had

 caused the Company to improperly engage in the fraudulent scheme set forth herein and to fail to



                                                   68
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 69 of 74 PageID #: 69




 maintain adequate internal controls. The Individual Defendants had actual knowledge that the

 Company was engaging in the fraudulent scheme set forth herein and that internal controls were

 not adequately maintained, or acted with reckless disregard for the truth, in that they caused the

 Company to improperly engage in the fraudulent scheme and to fail to maintain adequate internal

 controls, even though such facts were available to them. Such improper conduct was committed

 knowingly or recklessly and for the purpose and effect of artificially inflating the price of

 Kingold’s securities. The Individual Defendants, in good faith, should have taken appropriate

 action to correct the schemes alleged herein and to prevent them from continuing to occur.

        209.    These actions were not a good-faith exercise of prudent business judgment to

 protect and promote the Company’s corporate interests.

        210.    As a direct and proximate result of the Individual Defendants’ breaches of their

 fiduciary obligations, Kingold has sustained and continues to sustain significant damages.

        211.    As a result of the misconduct alleged herein, the Individual Defendants are liable

 to the Company.

        212.    Plaintiff on behalf of Kingold has no adequate remedy at law.

                                            THIRD CLAIM

                     Against Individual Defendants for Unjust Enrichment

        213.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

 above, as though fully set forth herein.

        214.    By their wrongful acts, violations of law, and false and misleading statements and

 omissions of material fact that they made and/or caused to be made, the Individual Defendants

 were unjustly enriched at the expense of, and to the detriment of, Kingold.

        215.    The Individual Defendants either benefitted financially from the improper conduct

 and received unjustly lucrative bonuses tied to the false and misleading statements, or received
                                                 69
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 70 of 74 PageID #: 70




 bonuses, stock options, or similar compensation from Kingold that was tied to the performance or

 artificially inflated valuation of Kingold, or received compensation that was unjust in light of the

 Individual Defendants’ bad faith conduct.

        216.    Plaintiff, as a shareholder and a representative of Kingold, seeks restitution from

 the Individual Defendants and seeks an order from this Court disgorging all profits, including from

 benefits and other compensation, including any performance-based or valuation-based

 compensation, obtained by the Individual Defendants due to their wrongful conduct and breach of

 their fiduciary and contractual duties.

        217.    Plaintiff on behalf of Kingold has no adequate remedy at law.

                                            FOURTH CLAIM

                      Against Individual Defendants for Abuse of Control

        218.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

 above, as though fully set forth herein.

        219.    The Individual Defendants’ misconduct alleged herein constituted an abuse of their

 ability to control and influence Kingold, for which they are legally responsible.

        220.    As a direct and proximate result of the Individual Defendants’ abuse of control,

 Kingold has sustained significant damages. As a direct and proximate result of the Individual

 Defendants’ breaches of their fiduciary obligations of candor, good faith, and loyalty, Kingold has

 sustained and continues to sustain significant damages. As a result of the misconduct alleged

 herein, the Individual Defendants are liable to the Company.

        221.    Plaintiff on behalf of Kingold has no adequate remedy at law.

                                            FIFTH CLAIM

                   Against Individual Defendants for Gross Mismanagement



                                                 70
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 71 of 74 PageID #: 71




        222.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

 above, as though fully set forth herein.

        223.    By their actions alleged herein, the Individual Defendants, either directly or through

 aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard

 to prudently managing the assets and business of Kingold in a manner consistent with the

 operations of a publicly-held corporation.

        224.    As a direct and proximate result of the Individual Defendants’ gross

 mismanagement and breaches of duty alleged herein, Kingold has sustained and will continue to

 sustain significant damages.

        225.    As a result of the misconduct and breaches of duty alleged herein, the Individual

 Defendants are liable to the Company.

        226.    Plaintiff on behalf of Kingold has no adequate remedy at law.

                                            SIXTH CLAIM

                 Against Individual Defendants for Waste of Corporate Assets

        227.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

 above, as though fully set forth herein.

        228.    The Individual Defendants caused the Company to pay themselves excessive

 compensation to the detriment of the shareholders and the Company.

        229.    As a result of the foregoing, and by failing to properly consider the interests of the

 Company and its public shareholders, the Individual Defendants have caused Kingold to waste

 valuable corporate assets, to incur many millions of dollars of legal liability and/or costs to defend

 unlawful actions, to engage in internal investigations, and to lose financing from investors and

 business from future customers who no longer trust the Company and its products.



                                                  71
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 72 of 74 PageID #: 72




        230.     As a result of the waste of corporate assets, the Individual Defendants are each

 liable to the Company.

        231.     Plaintiff on behalf of Kingold has no adequate remedy at law.

                                       PRAYER FOR RELIEF

        FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

 Individual Defendants as follows:

                 (a)      Declaring that Plaintiff may maintain this action on behalf of Kingold, and

 that Plaintiff is an adequate representative of the Company;

                 (b)      Declaring that the Individual Defendants have breached and/or aided and

 abetted the breach of their fiduciary duties to Kingold;

                 (c)      Determining and awarding to Kingold the damages sustained by it as a

 result of the violations set forth above from each of the Individual Defendants, jointly and

 severally, together with pre-judgment and post-judgment interest thereon;

                 (d)      Directing Kingold and the Individual Defendants to take all necessary

 actions to reform and improve its corporate governance and internal procedures to comply with

 applicable laws and to protect Kingold and its shareholders from a repeat of the damaging events

 described herein, including, but not limited to, putting forward for shareholder vote the following

 resolutions for amendments to the Company’s Bylaws or Certificate of Incorporation and the

 following actions as may be necessary to ensure proper corporate governance policies:

                       1. a proposal to strengthen the Board’s supervision of operations and develop

               and implement procedures for greater shareholder input into the policies and

               guidelines of the Board;

                       2. a provision to permit the shareholders of Kingold to nominate at least



                                                   72
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 73 of 74 PageID #: 73




             three candidates for election to the Board; and

                      3. a proposal to ensure the establishment of effective oversight of compliance

             with applicable laws, rules, and regulations.

                (e)      Awarding Kingold restitution from Individual Defendants, and each of

 them;

                (f)     Awarding Plaintiff the costs and disbursements of this action, including

 reasonable attorneys’ and experts’ fees, costs, and expenses; and

                (g)     Granting such other and further relief as the Court may deem just and proper.



 Dated: September 8, 2020                      Respectfully submitted,


                                               THE BROWN LAW FIRM, P.C.

                                               /s/ Timothy Brown______________
                                               Timothy Brown
                                               240 Townsend Square
                                               Oyster Bay, NY 11771
                                               Telephone: (516) 922-5427
                                               Facsimile: (516) 344-6204
                                               Email: tbrown@thebrownlawfirm.net

                                               Counsel for Plaintiff




                                                  73
Case 1:20-cv-04182-LDH-RLM Document 1 Filed 09/08/20 Page 74 of 74 PageID #: 74
